














AGREEMENT OF LEASE






between




PRINCIPAL PROPERTIES, L.P.




and






GROUP DCA, INC.












Complex:






800 Lanidex Plaza
Parsippany, NJ 07054



 
1

--------------------------------------------------------------------------------

 







TABLE OF CONTENTS




BASIC PROVISIONS
DEFINITIONS
ARTICLE 1 .........DEMISE OF PREMISES AND COMMENCEMENT DATE
ARTICLE 2 .........COMMON AREAS
ARTICLE 3 .........RENT
ARTICLE 4 .........SECURITY
ARTICLE 5 .........ASSIGNMENT AND SUBLETTING
ARTICLE 6 .........REPAIRS, MAINTENANCE AND UTILITES
ARTICLE 7 .........COMPLIANCE WITH LAW
ARTICLE 8 .........ALTERATIONS
ARTICLE 9 .........INSURANCE
ARTICLE 10 .......DAMAGE AND DESTRUCTION; EMINENT DOMAIN
ARTICLE 11 .......RENT ABATEMENT
ARTICLE 12 .......QUIET POSSESSION
ARTICLE 13 .......DEFAULT; REMEDIES AND DAMAGES
ARTICLE 14 .......UNAVOIDABLE DELAYS, FORCE MAJEURE
ARTICLE 15 .......NOTICES
ARTICLE 16 .......ACCESS
ARTICLE 17 .......SIGNS
ARTICLE 18 .......END OF TERM
ARTICLE 19 .......HOLDING OVER
ARTICLE 20 .......INDEMNITY
ARTICLE 21 .......SUBORDINATION
ARTICLE 22 .......CERTIFICATES
ARTICLE 23 .......PARKING SPACES; USE OF EXTERIOR AREAS
ARTICLE 24 .......WAIVER PROVISIONS
ARTICLE 25 .......MISCELLANEOUS



 
2

--------------------------------------------------------------------------------

 



THIS LEASE is made and entered into as of this 1st day of March, 2007, by and
between PRINCIPAL PROPERTIES, L.P., a New Jersey limited partnership, having its
principal office at c/o Denholtz Management Corp., 1600 St. Georges Avenue,
Rahway, New Jersey 07065 (“Landlord”) and GROUP DCA, INC., a New Jersey
corporation, having an address at 98 Park Street, Montclair, NJ 07042
(“Tenant”).


NOW, THEREFORE, in consideration of the terms, covenants and conditions herein
set forth, Landlord and Tenant hereby covenant and agree as follows:


The following Basic Provisions and Definitions are incorporated into and made a
part of this Lease:


BASIC PROVISIONS


(1)           Building:                                800 Lanidex Plaza,
Parsippany, NJ 07054


(2)           Premises:                                Suite No. 300, consisting
of approximately 21,000 Square Feet.


(3)           Permitted Use:                       General, executive and
administrative offices, showroom


(4)           Estimated Commencement Date:              May 1, 2007.


(5)           Expiration Date:                    The last day of the one
hundred twenty-second (122nd) Lease Month.


(6)           Security:                                $140,000.00


(7)          Base
Rent:                                                                             
 

 Period  Annual Base Rent                                  Monthly Base Rent
 Lease Months 1 through 5  $0.00                                  $0.00  Lease
Month 6   $120,000.00                                    $10,000.00  Lease
Months 7 through 14   
 $210,000.00                                                                           
 $17,500.00  Lease Months 15 through 26
 $357,000.00                                                                           
 $29,750.00  Lease Months 27 through 50
 $420,000.00                                                                           
 $35,000.00  Lease Months 51 through 74
 $441,000.00                                                                           
 $36,750.00  Lease Months 75 through 98
 $462,000.00                                                                           
 $38,500.00  Lease Months 99 through 122
 $483,000.00                                                                           
 $40,250.00

 
                                                                                  

(8)           Base Year:                                Calendar year 2007


(9)           Tenant’s Percentage:             Initially 3.75%, subject to
adjustment per terms of the Lease.


(10)           Electricity Payment              Initially $3062.50 per month,
subject to adjustment per terms of the Lease.


(11)           Tenant’s Address:               Group DCA, Inc.
                  800 Lanidex Plaza
                  Suite No.  300
                  Parsippany, NJ 07054


(12)           Landlord’s Address:           c/o Denholtz Management Corp.
                 P.O. Box 1234
                 1600 St. Georges Avenue
                 Rahway, New Jersey 07065


 
(13)
Parking Spaces:
Eight (8) reserved and eighty six (86) unreserved, non-designated spaces,
subject to Article 23



 
(14)
Broker:
Denholtz Associates and Cushman & Wakefield of NJ


 
3

--------------------------------------------------------------------------------

 

Exhibits:                      The following exhibits annexed hereto are hereby
incorporated herein and made a part hereof:


Exhibit A                      -           Site Plan
Exhibit B                      -           Floor Plan
Exhibit C                      -           Rules & Regulations
Exhibit D                      -           Landlord’s Work
Exhibit E                      -           Renewal Option
Exhibit F                      -           Right of First Offer
Exhibit G                      -           Cancellation Option
Exhibit H                      -           Form of Letter of Credit



 
4

--------------------------------------------------------------------------------

 

DEFINITIONS


(1)           “Additional Rent” means any and all sums payable by Tenant to
Landlord pursuant to this Lease for any reason with the exception of Base Rent.


(2)           “Alteration(s)” means any and all installations, changes,
additions or improvements to the Premises made by or at the request of Tenant,
other than the Landlord’s Work.


(3)           “Base Operating Expenses” means the Operating Expenses incurred by
Landlord in the Base Year.


(4)           “Base Taxes” means the Taxes incurred by Landlord in the Base
Year.


(5)           “Building” means the building designated in the Basic Provisions
section of this Lease.


(6)           “Complex” means the Building, the Common Areas and any other
improvements on that certain developed parcel of real property located on 800
Lanidex Plaza, Parsippany, NJ 07054 as shown on Exhibit A.


(7)           “Commencement Date” means the earlier to occur of (i) the day on
which possession of the Premises is delivered to Tenant ready for occupancy, or
(ii) the day Tenant or anyone claiming under or through Tenant first occupies
the Premises.


(8)           “Common Areas” means those portions of the Complex and services
which are generally available to any and all of the owners, tenants or users of
the Complex and the business invitees of such owners, tenants or users.


(9)           “Fee Mortgagee” means any person or entity which Landlord notifies
Tenant has a mortgage against the Complex or Building.


(10)           “Governmental Authorities” means all federal, state, county and
municipal governments and appropriate departments, commissions, boards,
subdivisions, and officers thereof, the Board of Fire Underwriters or similar
body having jurisdiction, foreseen or unforeseen, ordinary as well as
extraordinary, and whether or not the same shall presently be within the
contemplation of the parties hereto.


(11)           “Hazardous Materials” means any substances, materials, wastes,
pollutants and the like which are defined as hazardous or toxic in, and/or
regulated by (or become defined in and/or regulated by), any Legal Requirements.


(12)           “HVAC System” means the heating, air conditioning and ventilation
systems, and all component parts of such systems, installed by Landlord for the
purpose of supplying ventilation, heat and/or cooling to the Premises.


(13)           “Interest Rate” means the Prime Rate (hereinafter defined) plus
three percent (3%).  Where applicable, interest shall be payable for the time
period provided in this Lease, and, if no time period is designated, the period
shall be from the date of the occurrence in question to the date of
payment.  If, however, payment of interest at such rate by Tenant (or by the
tenant then in possession having succeeded to Tenant’s interest in accordance
with the terms of this Lease) should be unlawful, i.e., violative of usury
statutes or otherwise, then “Interest Rate” shall be computed at the maximum
lawful rate payable by such party.


(14)           “Landlord’s Work” – See Exhibit D


(15)           “Lease” means this lease as same may be amended, modified,
extended or renewed.


(16)           “Lease Month” means each calendar month commencing (i) on the
Commencement Date if the Commencement Date falls on the first day of a calendar
month, or (ii) if the Commencement Date is not the first day of a calendar
month, on the first day of the month following the Commencement Date with the
first Lease Month to include the initial partial calendar month in which the
Commencement Date falls.


(17)           “Legal Requirements” means any and all applicable laws and
ordinances and the orders, rules, regulations and requirements of all
Governmental Authorities whether or not the same shall presently be in force or
within the contemplation of the parties hereto or shall involve any change of
governmental policy, which may be applicable to the Lease, the Rent or the
Premises or the use or manner of use of the Premises.

 
5

--------------------------------------------------------------------------------

 

“Operating Expense(s)” means any and all amounts incurred by Landlord in any
calendar year in connection with Landlord’s responsibilities under this Lease
and/or to operate, manage, maintain and repair the two (2) building Complex,
including, without limitation, (i) wages, salaries and worker’s compensation
(including employee benefits and unemployment and social security taxes and
insurance) of staff performing services in connection with the Complex, and (ii)
management fees (not to exceed four percent (4%) of gross collected rents).  In
the event the building in the Complex in which the Premises is not located is
sold, then Operating Expenses would be limited to the one (1) remaining building
in the Complex.


Any provision of this Lease to the contrary notwithstanding, Operating Expenses
shall not include:  (i) capitalized expenses; (ii) costs and expenses not
attributable to Tenant or for services delivered to other tenants in excess of
building standard, and (iii) expenses incurred to correct defects in Building
construction.


Notwithstanding any other provision herein to the contrary, for purposes of
calculating Taxes and Operating Expenses for the Base Year, it is agreed that if
the Complex is less than ninety-five percent (95%) occupied during such year, an
adjustment shall be made in computing Taxes and each component of Operating
Expenses that actually varies with the rate of occupancy of the Complex so that
the total Taxes and Operating Expenses shall be computed for such year as though
ninety-five percent (95%) of the Complex had been occupied during such year.


(18)           “Personalty” means any and all personal property of any type
belonging to Tenant and located in or about the Building, the Premises and/or
the Complex.


(19)           “Premises” means the portion of the Building designated in the
Basic Provisions section of this Lease, as shown on Exhibit B.


(20)           “Prime Rate” means the prime interest rate for short term (90
day) unsecured loans as published from time to time by the Wall Street Journal,
Eastern Edition.


(21)           “Repair(s)” means any and all maintenance, repairs, replacements,
alterations, additions and betterments, foreseen or unforeseen, ordinary or
extraordinary, required to maintain the Premises and/or the Complex to the
standard to which similar properties are maintained in the community in which
the Complex is located.


(22)           “Rent” means any and all Base Rent and/or Additional Rent.


(23)           “Rules and Regulations” – means the Rules and Regulations set out
in Exhibit C, subject to the provisions of  Section 25.1.


(24)           “Security” means the amount specified in the Basic Provisions,
subject to the provisions of Article 4.


(25)           “Square Feet” refers to the total number of square feet of floor
area of all floors in the Building, including any mezzanine or basement space,
as measured from the exterior faces of the exterior walls and/or the center line
of any common walls.  The Square Feet of the Premises shall conclusively be the
number of Square Feet indicated in the Basic Provisions, which number includes a
factor which takes into account the Common Areas.


(26)           “Taking” means a legal transfer of ownership and/or possession,
whether temporary or permanent, for any public or quasi-public use by any lawful
power or authority by exercise of the right of condemnation or eminent domain or
by agreement between Landlord and those having the authority to exercise such
right.


(27)           “Taxes” means any and all ad valorem real estate taxes and
general, special and betterment assessments, incurred by Landlord as owner of
the Complex in any calendar year, including, without limitation, all water and
sewer charges, and any taxes, fees and charges imposed in lieu of or in addition
to the foregoing due to a future change in the method of taxation.  Nothing
contained in this Lease shall require Tenant to pay any estate, inheritance,
succession, corporate franchise or income tax of Landlord, nor shall any of same
be deemed Taxes, except to the extent same are substituted in lieu of other
forms of Taxes.  Any Taxes for a calendar tax year only a part of which is
included within the Term, shall be adjusted between Landlord and Tenant on the
basis of a 365-day year as of the Commencement Date or the Expiration Date or
sooner termination of the Term, as the case may be, for the purpose of computing
Tenant’s Tax Payment.


(28)           “Tenant’s Percentage” means the number of Square Feet within the
Premises divided by the number of  Square Feet within the Building.

 
6

--------------------------------------------------------------------------------

 

“Term” means the period beginning on the Commencement Date and ending on the
Expiration Date, unless sooner terminated or extended as provided elsewhere in
this Lease.


(29)           “Vesting Date” means the date of vesting of title or transfer of
possession, whichever is earlier, if the Complex, Building, Premises or any
portion thereof is the subject of a Taking.


(30)           “Year End Reconciliation” - See Section 3.2.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 1                      DEMISE OF PREMISES AND COMMENCEMENT DATE


Section 1.1                      Demise.                      Landlord is the
owner of the Complex and hereby leases the Premises to Tenant for the
Term.  Tenant hereby takes the Premises from Landlord, subject to all liens,
encumbrances, easements, restrictions, covenants, zoning laws and regulations
affecting and governing the Premises.  Tenant shall use the Premises for the
Permitted Use and for no other use or purpose.


Section 1.2                      Delivery and Acceptance.


(a)           Landlord shall deliver, and Tenant shall accept delivery of,
possession of the Premises.  The Premises shall be delivered in “broom clean”,
but otherwise in “AS IS, WHERE IS” condition.  If the Premises are not ready for
Tenant’s occupancy at the time of the Estimated Commencement Date, Landlord
shall have no liability to Tenant for any delay and this Lease shall not be
affected thereby, except that the Commencement Date shall be the actual date of
delivery of possession of the Premises to Tenant.


(b)           Upon entering into possession of the Premises, Tenant shall
conclusively be deemed to have accepted the Premises in its then “AS IS, WHERE
IS” condition, including, without limitation, as regards the title thereto, the
nature, condition and usability thereof, and the use or uses to which the
Premises may be put, and shall be deemed to have assumed all risk, if any,
resulting from any patent defects and from the failure of the Premises to comply
with all Legal Requirements applicable thereto.  Except as specifically provided
herein, Landlord shall not be required to perform any work to prepare the
Premises for Tenant’s intended use.


Section 1.3                      Commencement Date
Letter.                                                      After determination
of the Commencement Date, Landlord may send Tenant a commencement letter
confirming the Commencement Date, the Expiration Date and any other variable
terms of the Lease.  The commencement letter, which may be delivered by regular
mail, shall become a part of this Lease and shall be binding on Tenant and
Landlord if Tenant does not give Landlord notice of its disagreement with any of
the provisions of such commencement letter within ten (10) days after the date
of such letter.


ARTICLE 2                      COMMON AREAS


Section 2.1                      Use of Common
Areas.                                           Beginning on the Commencement
Date, Tenant shall have the nonexclusive right to the use of the Common Areas in
common with others.


Section 2.2                      Complex and
Building.                                           Provided Landlord makes
commercially reasonable efforts to avoid interfering with Tenant’s use and
occupancy of the Premises, Landlord shall have the right (i) to add to, or
subtract from, the Common Areas, the Complex and/or the Building as Landlord may
elect and Tenant shall not be entitled to any compensation as a result thereof,
nor shall same be deemed an actual or constructive eviction, (ii) to erect, use
and maintain pipes, ducts, shafts and conduits in and through the Premises, and
(iii) to temporarily close any part of the Common Areas for such time as may be
required to prevent a dedication thereof or an accrual of any rights in any
person or in the public generally therein, or when necessary for the maintenance
or repair thereof, or for such other reason as Landlord in its judgment may deem
necessary or advisable.


ARTICLE 3                      RENT


Section 3.1                      Rent.


(a)           From and after the Commencement Date and throughout the Term,
Tenant shall pay Rent to Landlord.  All payments of Rent shall be paid to or on
behalf of Landlord in lawful money of the United States, without prior demand or
notice.  All payments of Rent shall be delivered to Landlord at the address set
forth in this Lease or to any other place designated by Landlord.  Tenant’s
obligation to pay Rent accruing or on account of any time period during the Term
shall survive the Expiration Date.  This Lease shall not be affected by any
Legal Requirements which may be enacted or become effective from and after the
date of this Lease affecting or regulating or attempting to affect or regulate
the Rent set out herein.


(b)           The first full monthly installment of Base Rent shall be paid to
Landlord simultaneous with execution of this Lease by Tenant.  Thereafter, Base
Rent shall be paid in equal monthly installments in advance on or before the
first day of each month during the Term.  Base Rent for the first Lease Month
shall be increased, if appropriate, on a pro-rata basis for the actual number of
calendar days occurring in the first Lease Month.

 
8

--------------------------------------------------------------------------------

 

(c)           Except as otherwise expressly and specifically provided to the
contrary in this Lease, no abatement, diminution or reduction of Rent shall be
claimed by or allowed to Tenant, or any persons or entities claiming under
Tenant, under any circumstances for any cause or reason.


Section 3.2                      Tenant’s Tax Payment and Operating Expense
Payment


(a)           Tenant shall pay to Landlord, as Additional Rent: (i) a portion of
all Taxes in excess of the Base Taxes (“Tax Payment”), and (ii) a portion of all
Operating Expenses in excess of the Base Operating Expenses (“Operating Expense
Payment”).  Tenant’s Tax Payment shall be equal to the product of (the Taxes
allocated to the Building less the Base Taxes) multiplied by Tenant’s
Percentage.  Tenant’s Operating Expense Payment shall be equal to the product of
(the Operating Expenses allocated to the Building less the Base Operating
Expenses) multiplied by Tenant’s Percentage.


(b)           In each calendar year after the Base Year, Landlord, at its
option, shall have the right to require Tenant to pay, on a monthly basis as
Additional Rent, an “Estimated Tax Payment” and an “Estimated Operating Expense
Payment”.  The Estimated Tax Payment shall be equal to the product of Landlord’s
reasonable estimate of the actual Taxes for the current year minus the Base
Taxes multiplied by Tenant’s Percentage and divided by the number of months
remaining in the year.  The Estimated Operating Expense Payment shall be equal
to the product of Landlord’s reasonable estimate of the actual Operating
Expenses for the current year minus the Base Operating Expenses multiplied by
Tenant’s Percentage and divided by twelve (12).


(c)           After the end of each calendar year after the Base Year, Landlord
shall furnish to Tenant an itemized statement of the difference, if any, between
(i) the Tax Payment due and the actual amount of Estimated Tax Payments made by
Tenant for the preceding calendar year and (ii) the Operating Expense Payment
due and the actual amount of Estimated Operating Expense Payments made by Tenant
for the preceding calendar year (a “Year End Reconciliation”).  Tenant shall,
within twenty (20) days after Landlord’s receipt of a Year End Reconciliation,
pay to Landlord the net deficiency, if any, set out in the Year End
Reconciliation.  If the Year End Reconciliation shows an overpayment of
Estimated Tax and/or Estimated Operating Expense Payments, such overpayment
shall be credited to Tenant against the next monthly installment or installments
of Estimated Tax or Estimated Operating Expense Payment(s), as the case may be,
due from Tenant, or shall be refunded to Tenant if such excess relates to the
calendar year in which the Term expires.


(d)           Every Year End Reconciliation shall be conclusive and binding upon
Tenant unless (i) within sixty (60) calendar days after the receipt of a Year
End Reconciliation, Tenant shall notify Landlord that it disputes the
correctness of the Year End Reconciliation, specifying the particular respects
in which the Year End Reconciliation is claimed to be incorrect, and (ii) if
such dispute shall not have been settled by agreement, Tenant shall submit the
dispute to arbitration pursuant to this Lease within twenty (20) calendar days
after Landlord’s receipt of Tenant’s notice of dispute.  Pending the
determination of such dispute by agreement or arbitration, Tenant shall pay Rent
or accept credit in accordance with the Year End Reconciliation and such payment
or acceptance shall be without prejudice to Tenant’s position.


(e)           Landlord may elect to contest the amount or validity of assessed
valuation or Taxes for any real estate fiscal tax year, in which event Taxes
shall be deemed to include any fees and/or expenses incurred by Landlord in
contesting or appealing Taxes and Tenant shall pay Tenant’s Percentage of the
amount thereof within twenty (20) days after receipt of demand therefor.  If
Landlord shall receive a refund of any portion of the Taxes after Tenant’s Tax
Payment has been paid, then Landlord shall, after deducting all unreimbursed
expenses paid by Landlord, if any, incurred in obtaining such refund, apply
Tenant’s Percentage of such net refund against the next installment or
installments of Tenant’s Tax Payment, or shall refund such amount to Tenant if
such refund relates to the calendar year in which the Term expires.  Tenant
shall cooperate with Landlord, execute any and all documents required in
connection therewith and, if required by Legal Requirements, shall join with
Landlord in the prosecution thereof.


(f)           In addition to Tenant’s Tax Payment, Tenant shall pay, before
delinquent, any and all taxes and assessments (i) levied against fixtures,
equipment, signs and personal property located or installed in, about or upon
the Premises; (ii) on account of any rent, income or other payments received by
Tenant or anyone claiming by, through or under Tenant; (iii) arising out of the
use or occupancy of the Premises and this transaction, or any document to which
Tenant is a party creating or transferring an interest or estate in the
Premises, and (iv) imposed by any Governmental Authority as a sales or use tax.


(g)           If Tenant disputes or disagrees with any Year End Reconciliation,
Tenant shall have the right to undertake a review (“Review”) of Landlord’s books
used to determine Tenant’s Tax Payment and Operating Expense Payment upon the
following terms and conditions:


(i)           Tenant shall deliver notice (“Review Notice”) to Landlord, in
writing, of such dispute or
 
 
 
 
9

--------------------------------------------------------------------------------

 
(ii)

 
10

--------------------------------------------------------------------------------

 

disagreement no later than thirty (30) days after receipt of the Year End
Reconciliation to be verified.


(iii)           The Review shall be conducted only by (i) the Tenant, or (ii) an
agent of the Tenant that is not being compensated by Tenant on a contingent fee
basis.  The Review shall be conducted during regular business hours at the
office where Landlord maintains its books.


(iv)           The Review shall commence no later than thirty (30) days after
the date of delivery of the Review Notice and shall be completed within ten (10)
business days after commencement.


(v)           A copy of the results of the Review shall be delivered to Landlord
within thirty (30) days after completion of the Review.  If the results of the
Review are not timely delivered to Landlord, then the Year End Reconciliation
shall be deemed to have been approved and accepted by Tenant as correct.


(vi)           The Review shall be limited strictly to those items in the Year
End Reconciliation that Tenant has specifically identified in the Review
Notice.  Tenant shall not be entitled to inspect books or records that apply to
any calendar year other than the year covered by the subject Year End
Reconciliation.


(vii)           Tenant acknowledges and agrees that any records reviewed
constitute confidential information of Landlord which shall not be disclosed to
anyone other than the auditor performing the Review and the principals of
Tenant.  Tenant further acknowledges and agrees that the disclosure of
information to any other person, whether by Tenant or anyone acting on behalf of
Tenant, shall cause irreparable harm to Landlord and may be the basis of legal
action by Landlord against Tenant and/or the auditor performing the
Review.  Tenant shall be responsible for any breach of this provision by the
entity conducting the Review.  In the event the Review discloses an overpayment
by Tenant in excess of ten percent (10%) of the amount charged by Landlord,
then, in addition to being credited for such overpayment, Landlord shall
reimburse Tenant an amount not to exceed Five Hundred Dollars ($500.00) for
Tenant’s actual out of pocket expenses incurred in conducting the Review.


Section 3.3                      Late Charge.                      If any Rent
is not paid to Landlord within five (5) days after its due date, a late charge
equal to ten percent (10%) of the then late payment shall be automatically due
from Tenant to Landlord ( “Late Charge”).  The Late Charge is in compensation of
Landlord’s additional costs of processing late payments.  Additionally, payments
of Rent not received by Landlord when due shall accrue interest at the Interest
Rate from the date on which such payment was due until the date full payment
(including accrued interest) is received by Landlord.


ARTICLE 4                      SECURITY


(a)           Tenant has, simultaneously with the execution hereof, deposited
with Landlord the Security for the faithful performance and observance by Tenant
of the terms, covenants, conditions and provisions of this Lease.  Landlord may
retain, use, or apply the whole or part of the Security to the extent required
for payment of any:  (i) Rent; (ii) loss or damage that Landlord may suffer by
reason of an Event of Default by Tenant including, without limitation, any
damages incurred by Landlord or deficiency resulting from the re-letting of the
Premises, whether such damages or deficiency accrues before or after summary
proceedings or other reentry by Landlord; (iii) costs incurred by Landlord in
connection with the cleaning or repair of the Premises upon expiration or
earlier termination of this Lease.  Landlord shall not be obligated to apply the
Security and the Landlord’s right to bring an action or special proceeding to
recover damages or otherwise to obtain possession of the Premises before or
after Landlord’s declaration of the termination of this Lease for nonpayment of
Rent or for any other reason shall not be affected by reason of the fact that
Landlord holds the Security.  The Security will not be a limitation on the
Landlord’s damages or other rights and remedies available under this Lease, or
at law or equity; nor shall the Security be a payment of liquidated damages or
advance of the Rent or any component thereof.


(b)           If Landlord uses, applies, or retains all or any portion of the
Security, Tenant will restore the Security to its original amount immediately
upon written demand from Landlord.  Tenant’s failure to strictly comply with
this requirement shall be an Event of Default.


(c)           Subject to applicable Legal Requirements and requirements of
Landlord’s lender(s), Landlord may commingle the Security with its own
funds.  Landlord shall not be required to keep the Security in an interest
bearing account.  Upon expiration or earlier termination of the Lease, Landlord
will return the Security to the then current Tenant and Landlord shall be deemed
released by Tenant from all liability for the return of the Security.  If any
part of Landlord’s property of which the Premises forms a part is sold, leased
or otherwise legally transferred (including to a mortgagee upon foreclosure of
its mortgage),

 
11

--------------------------------------------------------------------------------

 

Landlord shall transfer the Security to the successor entity, and, upon notice
of such transfer, Landlord shall be deemed released by Tenant from all liability
for the return of the Security; and Tenant shall look solely to the Landlord’s
successor for the return of the Security.


(d)           The Security shall not be mortgaged, assigned, or encumbered by
Tenant, and neither Landlord nor its successors or assigns shall be bound by any
such mortgage, assignment or encumbrance.


(e)           If Tenant fully and faithfully complies with all of the terms,
covenants, conditions and provisions of this Lease, Landlord shall, within sixty
(60) days after the later of the Expiration Date and the date of surrender of
possession of the Premises to Landlord in accordance with this Lease, return to
Tenant the Security, or such portion thereof as shall then remain, less an
estimated amount due for any unpaid Operating Expense Payment and/or Tax
Payment.


(f)           If no Event of Default remains uncured beyond any applicable cure
or grace period, the amount of Security required hereunder shall be reduced by
Thirty Five Thousand Dollars ($35,000.00) as of the first days of each of the
thirteenth (13th), twenty fifth (25th) and thirty seventh (37th) Lease
Months.  Any excess Security in the possession of Landlord after such reductions
shall be refunded to Tenant by way of credit(s) against the next occurring
charge(s) for Base Rent.


(g).           In lieu of a cash deposit, the Security shall be in the form of a
standby letter of credit (the “Letter of Credit”) in the face amount indicated
as “Security” in the Basic Provisions of this Lease.


(i)           The Letter of Credit shall be issued by a New Jersey money center
bank satisfactory to Landlord and substantially in the form attached as Exhibit
H, providing, among other things, that it is or shall be (i) subject to the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590, (ii) conditioned for payment solely upon the presentation
of the Letter of Credit and a site-draft, (iii) irrevocable and unconditional,
(iv) transferable one or more times by Landlord without Tenant’s consent, (iv)
subject to multiple draws and (v) otherwise in form and content satisfactory to
Landlord.  The Letter of Credit shall be delivered to Landlord (as beneficiary)
simultaneously with the execution of this Lease.
 
(ii)           In the event of a sale or lease of the Building or a portion
thereof, Landlord shall have the right to transfer the Letter of Credit to the
any vendee or lessee and Landlord shall thereupon be released by Tenant from all
liability for the return of the Letter of Credit.  Upon written notice from
Landlord, and at Tenant’s expense, Tenant shall cause the bank which issued the
Letter of Credit to reissue or endorse the Letter of Credit to name Landlord’s
designated vendee or lessee as the beneficiary thereunder.  If Landlord incurs
any cost or fees charged in connection with such transfer or the addition,
deletion or modification of any beneficiaries under the Letter of Credit, Tenant
shall pay as Additional Rent upon demand by Landlord any and all such costs and
fees.  The provisions hereof shall apply to every transfer, assignment or
amendment of the Letter of Credit made pursuant to this clause.
 
(iii)           The Letter of Credit shall be irrevocable for a period of no
less than twelve (12) months after the delivery thereof to Landlord and shall
provide that the same shall be automatically renewed for successive twelve (12)
month periods through a date that is not earlier than sixty (60) days after the
expiration of this Lease or any renewal or extension thereof, unless written
notice of nonrenewal has been given by the issuing bank to Landlord by certified
mail, return receipt requested, not less than sixty (60) days prior to the
expiration date of the current period.  If the issuing bank does not renew the
Letter of Credit at least (60) days prior to the expiration date of the current
period, or upon the occurrence of a default, then, in addition to the rights
given to Landlord under this Article, Landlord shall be entitled to draw upon
the existing Letter of Credit and retain the proceeds or so much as shall remain
after curing any default as a cash portion of the Security for the balance of
the Term as provided in this Article.  The final expiration of the Letter of
Credit (including any renewals) shall be no earlier than the six (6) month
anniversary of the Expiration Date.
 
(iv)           Landlord may use, apply or retain the cash proceeds of the Letter
of Credit to the same extent that Landlord would be entitled use, apply, or
retain the cash Security as set forth in this Article.
 
(v)           If Landlord applies any part of the Letter of Credit, Tenant shall
on demand, restore the amounts drawn by Landlord or deposit with Landlord the
cash amount so drawn so that Landlord shall have the full amount of the Security
on hand at all times during the Term.
 
(vi)           Tenant at its expense shall cooperate with Landlord to promptly
execute and deliver to Landlord any and all modifications, amendments and
replacements to the Letter of Credit as Landlord may reasonably request to carry
out the terms and conditions of this Article.  Tenant shall substitute another
letter of credit meeting the requirements of this
 

 
12

--------------------------------------------------------------------------------

 

Article for the Letter of Credit if the issuer of the Letter of Credit becomes
insolvent or if the Letter of Credit is void, unenforceable or
uncollectible.  Additionally, if the bank which issued the Letter of Credit
becomes unacceptable to Landlord for good reason, Tenant shall, within fifteen
(15) days after notice from Landlord, deliver to Landlord either a substitute
letter of credit meeting the requirements of this Article or cash security in
the face amount of the Letter of Credit.
ARTICLE 5                      ASSIGNMENT AND SUBLETTING


Section 5.1                      Permitted Transfers.


(a)           The provisions of Section 5.2 notwithstanding, Tenant shall be
permitted to assign this Lease or sublet the Premises (a “Permitted Transfer”)
without further consent of Landlord, to a parent, subsidiary or affiliate of
Tenant, provided that the financial strength of the proposed assignee or
subtenant as of the effective date of the transfer shall be at least equal to
the financial strength of Tenant as of the Commencement Date.  For purposes of
this section, the term “affiliate” shall mean a business entity that directly or
indirectly controls, is controlled by, or is under common control with Tenant at
the time of the intended transfer.


(b)           A Permitted Transfer shall not be deemed effective or binding on
Landlord unless there is delivered to Landlord within five (5) days of the
effective date of the Permitted Transfer, (i) an agreement, executed by Tenant
and the assignee, by which the assignee agrees to be the Tenant as defined
herein and assume all of the obligations of the Tenant, or (ii) a sublease.


(c)           The right to transfer granted under this Section shall be personal
to the Tenant originally executing this Lease.  No successor to the original
Tenant shall have the right to any Permitted Transfer and all successors to the
original Tenant shall be required to obtain Landlord’s consent to any later
assignment or subletting.


Section 5.2                      Consent Required.


(a)           Except as otherwise set out in this Article, Tenant shall not
mortgage, encumber or assign its interest in this Lease or sublet all or any
part of the Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.


(b)           Landlord’s consent to any one assignment or sublease will not act
as a waiver of the requirement of obtaining the Landlord’s consent to any
subsequent assignment or sublease.


(c)           Should Tenant wish to assign this Lease or sublet any portion of
the Premises, Tenant shall submit to Landlord a written request (“Tenant’s
Request”) for Landlord’s consent to such assignment or subletting.  Tenant’s
Request shall include, at a minimum, the name and address of the proposed
assignee or subtenant, the proposed use of the Premises, financial statements of
the proposed assignee or sublessee in form satisfactory to Landlord, a copy of
the proposed assignment or sub-lease, executed by Tenant and the assignee or
sub-tenant, and any other documentation reasonably required by Landlord.


(d)           Notwithstanding anything contained in this Lease to the contrary,
Landlord shall not be obligated to entertain or consider any request by Tenant
to consent to any proposed assignment of this Lease or sublet of all or any part
of the Premises unless each request by Tenant is accompanied by a nonrefundable
fee payable to Landlord in the amount of Five Hundred and 00/100 Dollars
($500.00) to cover Landlord’s administrative, legal, and other costs and
expenses incurred in processing each Tenant’s Request.  Neither Tenant’s payment
nor Landlord’s acceptance of the said fee shall be construed to impose any
obligation whatsoever upon Landlord to consent to Tenant’s request.  Landlord
shall have the right to charge Tenant an additional or higher fee in the event
the processing of the proposed assignment or subletting shall require more than
two (2) hours to negotiate and/or draft the necessary documents.


(e)           Landlord and Tenant agree that any one of the following factors,
or any other reasonable factor, will be reasonable grounds for declining the
Tenant’s request:


(i)           financial strength of the proposed subtenant/assignee is not at
least equal to that of the Tenant as of the Commencement Date and the proposed
effective date of the assignment or subletting;


(ii)           business reputation of the proposed subtenant/assignee is not in
accordance with generally

 
13

--------------------------------------------------------------------------------

 

acceptable commercial standards and the businesses of other tenants in the
Complex;


(iii)           if the Complex is not one hundred percent (100%) leased, the
proposed subtenant/assignee is an existing tenant or occupant of the Complex, or
a person or entity from whom Landlord has received a written proposal with
regard to leasing space in the Complex, or with whom Landlord has had any
dealings within the past six months with regard to leasing space in the Complex;


(iv)           use of the Premises will violate the exclusive right(s) of any
other tenant of the Complex, any other agreements affecting the Premises, the
Landlord or other tenants.


(f)           Tenant shall pay to Landlord, as Additional Rent, fifty percent
(50%) of any and all rents, additional charges, and other consideration payable
to Tenant under or in connection with any sublease which is in excess of the
Rent and Additional Rent accruing under the Lease during the term of the
sublease, less actual and reasonable expenses incurred by Tenant in obtaining
the subtenant including, but no limited to, tenant improvement expenditures and
legal, architectural and brokerage fees.


Section 5.3                      Change of
Control.                                Excluding the sale of corporate shares
held by the general public and traded through a nationally recognized stock
exchange, the sale, assignment, transfer or other disposition of any of the
issued and outstanding capital stock of Tenant (or of any successor or assignee
of Tenant which is a corporation), or of the interest of any general partner in
a partnership constituting Tenant hereunder, or of the interest of any member of
a limited liability company, joint venture, syndicate or other group which may
collectively constitute Tenant hereunder, shall result in changing the control
of Tenant or such other corporation or such partnership, limited liability
company, joint venture, syndicate or other group, such sale, assignment,
transfer or other disposition shall be deemed an assignment of this Lease.  For
the purposes of this Section, “control” of any corporation shall be deemed to
have changed, if, in one or more transactions, any person or group of persons
purchases or otherwise succeeds to more than forty nine percent (49%) in the
aggregate of the voting power for the election of the Board of Directors of such
corporation and “control” of a partnership, a limited liability company, joint
venture, syndicate or other group shall be deemed to have changed if, in one or
more transactions, any person or group of persons purchases or otherwise
succeeds to more than forty nine percent (49%) in the aggregate of the general
partners’ or other active interest in such limited liability company, joint
venture, syndicate or other group.


Section 5.4                      Continuation of
Liability.                                           Regardless of any
assignment, subletting or other transfer by Tenant of any of Tenant’s rights or
obligations under this Lease, Tenant shall continue to be and remain liable
hereunder.


Section 5.5                      Default after
Transfer.                                           If this Lease is assigned,
or if the Premises or any part thereof is sublet or occupied by anybody other
than Tenant, Landlord may, after an Event of Default by Tenant, and without
notice to Tenant collect rent from the assignee, subtenant or occupant, and
apply the net amount collected to the Rent herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed an acceptance of
the assignee, subtenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of the terms, covenants and conditions of this
Lease on the part of Tenant to be performed.  Any violation of any provision of
this Lease, whether by act or omission, by any assignee, subtenant or similar
occupant, shall be deemed a violation of such provision by Tenant, it being the
intention and meaning of the parties hereto that Tenant shall assume and be
liable to the Landlord for any and all acts and omissions of any and all
assignees, subtenants and similar occupants.


Section 5.6                      Recapture.                      Landlord shall
have the right, within forty five (45) days after Landlord’s receipt of Tenant’s
Request, to terminate this Lease on notice (a “Recapture Notice”) to Tenant.  If
Landlord gives a Recapture Notice, Tenant shall have five (5) calendar days from
receipt of such Recapture Notice to rescind, in writing, the Tenant’s Request
and, upon such rescission, both the Recapture Notice and Tenant’s Request shall
be deemed withdrawn, null and void.  If Tenant’s Request is not so rescinded
within the permitted time period, then this Lease shall terminate (in whole if
Tenant’s Request is for an assignment of the Lease or subleasing of all or
substantially all of the Premises, or with respect to that part of the Premises
which is the subject of a subletting if Tenant’s Request is for a subletting of
less than substantially all of the Premises) (that portion, whether the whole or
a part, of the Premises which is the subject of Tenant’s Request is hereinafter
referred to as the “Subject Portion”) on the date which is thirty (30) days
after the date of the Recapture Notice (the “Surrender Date”).  Tenant shall
vacate the Subject Portion on or before the Surrender Date and deliver
possession of the Subject Portion to Landlord in the condition required by this
Lease.  Effective as of the Surrender Date, neither Landlord nor Tenant shall
have any further obligations under this Lease with respect to the Subject
Portion, except for those rights and obligations which survive expiration or
termination of the Lease.   Effective as of the Surrender Date, all Rent shall
be adjusted on a pro rata basis to reflect the reduced size of the Premises.

 
14

--------------------------------------------------------------------------------

 

ARTICLE 6                      REPAIRS, MAINTENANCE AND UTILITIES


Section 6.1                      Tenant’s Obligations.


(a)           If the Premises has a point of entry and exit on the exterior of
the Building, Tenant shall keep the sidewalk adjoining the Premises free from
rubbish, dirt, garbage and other refuse.


(b)           All damage or injury to the Premises or to its fixtures,
appurtenances and equipment or to the Building, its fixtures, appurtenances or
equipment caused by Tenant, its servants, employees, agents, visitors or
licensees, shall be Repaired promptly by Tenant at no cost or expense to
Landlord and to the reasonable satisfaction of Landlord.  Tenant shall cause all
Repairs to be made in a good and workmanlike manner and in accordance with the
provisions of this Lease.  If Tenant fails after twenty (20) days’ notice to
proceed with due diligence to make Repairs required to be made by Tenant, the
same may be made by Landlord at the expense of Tenant, and the expenses thereof
incurred by Landlord, with interest thereon at the Interest Rate, shall be paid
to Landlord as Additional Rent within ten (10) calendar days after delivery of a
bill or statement to Tenant.


Section 6.2                      Landlord’s Obligations and Services.


(a)           Landlord agrees to make all Repairs to the structural portions and
exterior surfaces of the Building, the roof, the roof gutters, and operate and
Repair the Common Areas.


(b)           Landlord shall additionally provide the following services to
Tenant:


(i)           Repair of the interior of the Premises within a reasonable period
of time after submission of a request by Tenant, the cost of same being included
in Operating Expense.


(ii)           Repair of all light fixtures, including any ballasts, and light
bulbs, the cost of same being included in Operating Expense.


(iii)           Janitorial services, general cleaning of the Premises, and
removal and disposal of all trash and other refuse, the cost of same being
deemed an Operating Expense.   Landlord reserves the right to impose a surcharge
on Tenant directly if excessive amounts or unusual types of trash are generated
in the Premises.


(iv)           Air cooling and heat, between the hours of 8:00 A.M. and 6:00
P.M, Monday through Friday, and 8:00 A.M. through 1:00 P.M. on
Saturdays.  Tenant at all times agrees to cooperate fully with Landlord and to
abide by all regulations and requirements which Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC
System.  Landlord shall have free access to any and all components of the HVAC
System; and Tenant agrees that there shall be no construction of partitions or
other obstructions which might interfere with Landlord’s full access thereto, or
interfere with the moving of Landlord’s equipment to and from the enclosures
containing said installations.  Tenant agrees that Tenant, its agents, employees
or contractors shall not at any time enter the said enclosures or tamper with,
adjust, touch or otherwise in any manner affect the HVAC System.


(v)           Operation and Repair of the HVAC System in a manner consistent
with the standard to which similar properties are maintained in the area, the
cost of same being included in Operating Expenses.


(c)           Tenant acknowledges that Landlord shall not be providing the
security which Tenant may require with respect to its Permitted
Use(s).  Landlord and Tenant hereby expressly acknowledge that if Tenant chooses
to install such security systems as Tenant may require with respect to its
Permitted Use(s) then all costs and expenses with regard to such security to be
provided by Tenant shall be at Tenant’s sole cost and expense.


Section 6.3                      Utilities.


(a)           The following utilities will be made available at the Premises:


(i)           (A)           Electric current, with the understanding, however,
that the cost of electricity consumed by Tenant in the Premises is not included
in Base Rent or Operating Expenses.  Therefore, Tenant shall additionally be
required to pay $1.75 per Square Foot for the consumption of electricity (the
“Electricity Payment”) as set out in the Basic Provisions section of the Lease.
The Electricity Payment shall be fixed for the entire Term, subject to
Landlord’s right to survey the utility usage, as follows.
 
 
 
15

--------------------------------------------------------------------------------

 
(ii)

 
16

--------------------------------------------------------------------------------

 



(B)           Landlord may, at any time and from time to time, at no cost or
expense to Tenant, survey the estimated use of electricity in the Premises.  The
Electricity Payment shall be adjusted as appropriate based on the results of the
survey.


(C)           Landlord shall provide a copy of any utility survey to Tenant and
the results of such survey shall be deemed binding upon Tenant unless Tenant
objects to same within thirty (30) days of the date the survey is delivered to
Tenant.  If Landlord and Tenant are unable to agree upon the results of a
survey, the disagreement shall be submitted to arbitration in accordance with
the terms of this Lease.  Pending the outcome of such arbitration, the charges
to Tenant imposed pursuant to this Section shall be paid by Tenant without
prejudice to Tenant’s rights.


(iii)           water service, the cost of which shall be included in Operating
Expenses.


(iv)           sewer service, the cost of which shall be included in Operating
Expenses.


(b)           Tenant agrees to pay or cause to be paid all charges for utilities
of any kind which are billed directly to Tenant, and agrees to indemnify, defend
and save Landlord harmless against any liability or damages for such charges.


(c)           Tenant covenants and agrees that its use of utility services will
not exceed either the capacity or maximum load of the utility lines serving the
Premises or which may from time to time be prescribed by applicable Governmental
Authorities.


(d)           Unless the direct and proximate result of the gross negligence or
willful misconduct of Landlord, its agents, servants or employees, Landlord
shall in no event be liable or responsible to Tenant for any loss, damage or
expense which Tenant may sustain or incur if either the quantity or character of
utility services is changed or is no longer available or suitable for Tenant’s
purposes.


ARTICLE 7                      COMPLIANCE WITH LAW


Section 7.1                      Legal
Requirements.                                           Tenant shall, at its
expense throughout the Term, promptly comply, or cause compliance, with all
Legal Requirements of all Governmental Authorities which may be applicable to
the Premises or the use or manner of use thereof.


Section 7.2                      Hazardous Materials.


(a)           Tenant agrees to refrain, and to prevent its employees, invitees,
agents, contractors and subtenants, from bringing any Hazardous Materials onto
the Premises, except for cleaning fluids and common office supplies in de
minimis quantities for normal cleaning use within the Premises which shall be
stored in proper containers and in compliance with Legal Requirements.  Tenant
hereby covenants and agrees to indemnify, defend and hold Landlord harmless from
and against any and all claims, actions, administrative proceedings, judgments,
damages, penalties, costs, expenses, losses and liabilities of any kind or
nature that arise (indirectly or directly) from or in connection with the
presence (or suspected presence), release (or suspected release), spill (or
suspected spill) or discharge (or suspected discharge) of any Hazardous
Materials in, on or about the Premises at any time resulting from the acts or
omissions of Tenant, its subtenants or their respective employees, agents or
contractors.  Without limiting the generality of the foregoing, the indemnity
set forth above shall specifically cover any investigation, monitoring and
remediation costs.


(b)           Landlord hereby covenants and agrees to indemnify, defend and hold
Tenant harmless from and against any and all claims, actions, administrative
proceedings, judgments, damages, penalties, costs, expenses, losses and
liabilities of any kind or nature that arise (indirectly or directly) from or in
connection with the presence (or suspected presence), release (or suspected
release), spill (or suspected spill) or discharge (or suspected discharge) of
any Hazardous Materials in, on or about the Premises at any time resulting from
the acts or omissions of Landlord, its employees, agents or
contractors.  Without limiting the generality of the foregoing, the indemnity
set forth above shall specifically cover any investigation, monitoring and
remediation costs.


Section 7.3                      ISRA.           Tenant further covenants and
agrees that Tenant is not, and the Premises shall not be occupied during the
Lease by, an “Industrial Establishment,” as defined in the Industrial Site
Recovery Act, N.J.S.A. 13:1k-6 et seq., and the rules and regulations
promulgated thereunder, as same may be amended from time to time (“ISRA”).  If
Tenant’s operations on the Premises now or hereafter constitute an Industrial
Establishment subject to the requirements of ISRA, then prior to the

 
17

--------------------------------------------------------------------------------

 

expiration or sooner termination of this Lease, Tenant, at no cost or expense to
Landlord, shall comply with all requirements of ISRA pertaining to an Industrial
Establishment closing or transferring operations, to the satisfaction of the New
Jersey Department of Environmental Protection (“DEP”) and Landlord.  If Tenant
has not fully complied with ISRA prior to the expiration or sooner termination
of the Lease, then Tenant, at Landlord’s option and in addition to all other
rights and remedies of Landlord under this Lease, at law, in equity or
otherwise, shall forfeit the full amount of the Security.  In addition to the
foregoing, Tenant shall obtain and deliver to Landlord, at no cost or expense to
Landlord and at least thirty (30) days prior to the expiration of the Term or
any assignment of this Lease or subletting of the Premises, a letter from the
DEP stating that termination of Tenant’s operations at the Premises does not
trigger ISRA, together with true copies of any affidavits on which such letter
is based.  If Landlord shall have to comply with ISRA by reason of Landlord’s
actions, Tenant shall promptly provide all information requested by Landlord for
preparation of non-applicability affidavits or a negative declaration and shall
promptly sign such affidavits when requested by Landlord.


ARTICLE 8                      ALTERATIONS


Section 8.1                      Permitted
Alterations.                                           Tenant shall be permitted
to make any Alteration(s) which (i) are not structural in nature and/or do not
affect the structural portions of the Building, (ii) do not exceed Twenty Five
Thousand Dollars ($25,000.00) in the aggregate during the Term and (iii) do not
require any permit or other form of legal authority (collectively, “Permitted
Alterations”).  Any and all other Alterations shall require the prior written
consent of Landlord, which consent shall not be unreasonably withheld.


Section 8.2                      Requirements.


(a)           All Alterations shall be made at no cost or expense to Landlord.


(b)           Tenant shall submit to Landlord a copy of any plans and
specifications prepared in connection with any Alteration except Permitted
Alterations (including layout, architectural, mechanical and structural
drawings, if any).


(c)           Before commencing any Alteration, Tenant shall provide any
necessary and appropriate riders for fire and extended coverage, and commercial
general liability and property damage insurance, covering the risks during the
course of such Alteration and obtain and pay for all necessary permits and
authorizations.  Landlord agrees to join in the application for such permits or
authorizations upon request of Tenant if necessary provided Landlord is promptly
reimbursed for any filing or other costs, fees or expenses incurred and Tenant
otherwise indemnifies Landlord for all losses, costs, claims and expenses
incurred by Landlord in connection therewith.


(d)           All Alterations shall be made with reasonable diligence, in a good
and workmanlike manner, by contractor(s) approved by Landlord in Landlord’s sole
discretion and in compliance with all applicable Legal Requirements.  Upon
completion, Tenant shall obtain and deliver to Landlord any necessary amendment
to the certificate of occupancy.


Section 8.3.                      Ownership.                      Excluding
Alterations made by Tenant within six (6) months after the Commencement Date,
which Alterations shall be deemed property of the Landlord and shall remain in
the Premises after expiration of the Lease, all Alterations shall be deemed to
be the property of Landlord, but shall be removed by Tenant upon Landlord’s
request upon expiration or earlier termination of the Lease.


ARTICLE 9                      INSURANCE


Section 9.1                      Tenant’s Coverages.


(a)           Commencing with the Commencement Date and throughout the Term,
Tenant shall, at Tenant’s cost and expense, provide and cause to be maintained:


(i)           commercial general liability insurance (including contractual
liability coverage) insuring against claims for bodily injury, death or property
damage that may arise from or be occasioned by (x) the condition, use or
occupancy of the Premises, the sidewalks adjacent thereto, and the loading docks
and other appurtenances, or (y) any act, omission or negligence of Tenant, its
subtenants, or their respective contractors, licensees, agents, servants,
employees, invitees or visitors;  such insurance to afford minimum protection of
not less than $3,000,000.00 combined single limit on an occurrence basis.  The
liability insurance requirements hereunder may be reviewed by Landlord every two
(2) years for the purpose of increasing (in consultation with their respective
insurance advisors) the minimum limits of such insurance from time to time to
limits which shall be reasonable and customary for similar facilities of like
size and operation in accordance with generally

 
18

--------------------------------------------------------------------------------

 

accepted insurance industry standards;


(ii)           “All-risk” insurance (including coverages against loss or damage
by fire, lightning, windstorm, hail, explosion, vandalism and malicious
mischief, riot and civil commotion, smoke and all other perils now or hereafter
included in extended coverage endorsements) covering Tenant’s merchandise,
inventory, trade fixtures, furnishings, equipment and leasehold improvements for
the full replacement value on an agreed amount basis, including all items of
personal property of Tenant located on, in or about the Premises, in an amount
equal to one-hundred percent (100%) of the actual replacement cost thereof (with
provisions for a deductible as shall be reasonable in comparison with similar
properties); and


(iii)           during performance of any Alteration, Tenant shall maintain
Worker’s Compensation, public liability and builder’s risk form of casualty
insurance in amounts appropriate to the status of the construction being
performed by Tenant.  In addition, all contractors working on behalf of Tenant
shall provide evidence of coverage, equal to the requirements of Tenant, naming
Landlord as an additional insured.


(b)           If Tenant fails to maintain the insurance to be maintained by
Tenant hereunder, the same may be purchased by Landlord at the expense of
Tenant, and the expense therefor incurred by Landlord, with interest thereon at
the Interest Rate, shall be forthwith paid to Landlord as Additional Rent after
rendition of a bill or statement therefor.


(c)           All insurance policies required to be maintained by Tenant
pursuant to this Article shall be effected under policies issued by insurers
which are permitted to do business in the State where the Complex is situated
and rated “A/VIII” by A.M. Best Company, or any successor thereto.  Tenant shall
provide to Landlord, and to any Fee Mortgagee, certificates of the policies
required to be maintained pursuant to this Lease.  Each such policy shall
contain a provision that no act or omission of the insured shall affect or limit
the obligation of the insurance company to pay the amount of any loss sustained
and an agreement by the insurer that such policy shall not be modified or
canceled without at least 30 days’ prior notice to Landlord and to any Fee
Mortgagee.


(d)           All policies of insurance provided for under this Article, except
Workers’ Compensation, shall name the Tenant as the insured, and Landlord and
Landlord’s managing agent as additional insureds, and any Fee Mortgagee pursuant
to a standard first mortgagee clause, subject in all respects to the terms of
this Lease.


(e)           Any insurance provided for in this Article may be effected by a
blanket policy or policies of insurance, provided that the amount of the total
insurance available shall be at least the protection equivalent to separate
policies in the amounts herein required, and provided further that in other
respects, any such policy or policies shall comply with the provisions of this
Article.  An increased coverage or “umbrella policy” may be provided and
utilized to increase the coverage provided by individual or blanket policies in
lower amounts, and the aggregate liabilities provided by all such policies shall
be satisfactory provided they otherwise comply with the provisions of this
Article.


(f)           Each policy carried by Tenant shall be written as a primary policy
not contributing with, and not in excess of, coverage carried by Landlord and/or
Landlord’s managing agent.


Section 9.2                      Landlord’s
Coverages.                                           Commencing with the
Commencement Date and throughout the Lease Term, Landlord shall maintain, or
cause to be maintained:


(a)           “All-risk” insurance covering the Complex, in an amount equal to
one-hundred percent (100%) of the actual replacement cost thereof (exclusive of
the cost of excavations, pavement, foundations and footings) with or without
provisions for a deductible as shall be reasonable in comparison with similar
properties;


(b)           commercial general liability insurance (including contractual
liability) covering the Common Areas, in an amount not less than $5,000,000 for
personal and bodily injury to all persons in any one occurrence and for property
damage;


(c)           rent insurance, for the benefit of Landlord, covering the risks
referred to in Paragraph (a) above, in an amount equal to all Rent payable for a
period of twelve (12) months commencing on the date of loss;


(d)           if at any time a steam boiler or similar equipment is located in,
on or about the Building, a policy insuring against loss or damage due to
explosion, rupture or other failure of any boiler, pipes, turbines, engines or
other similar types of equipment; and


(e)           other coverage as Landlord may reasonably deem necessary and
appropriate.

 
19

--------------------------------------------------------------------------------

 



If by reason of failure of Tenant to comply with the provisions of this Lease,
including but not limited to the manner in which Tenant uses or occupies the
Premises, Landlord’s insurance rates shall on the Commencement Date or at any
time thereafter be higher than such rates otherwise would be, then Tenant shall
reimburse Landlord, as Additional Rent hereunder, for that part of all insurance
premiums thereafter paid or incurred by Landlord, which shall have been charged
because of such failure or use by Tenant, and Tenant shall make such
reimbursement upon the first day of the month following the billing to Tenant of
such additional cost by Landlord.


Section 9.3                      Waiver of
Subrogation.                                           Every insurance policy
carried by either party shall include provisions denying to the insurer
subrogation rights against the other party and  any Fee Mortgagee to the extent
such rights have been waived by the insured prior to the occurrence of damage or
loss.  Each party hereby waives any rights of recovery against the other party
for any direct damage or consequential loss covered by said policies against
which such party is protected, or required hereunder to be protected, by
insurance or (by the inclusion of deductible provisions therein or otherwise)
has elected to be self-insured, to the extent of the proceeds paid under such
policies and the amount of any such self-insurance, whether or not such damage
or loss shall have been caused by any acts or omissions of the other party.


ARTICLE 10                                DAMAGE AND DESTRUCTION; EMINENT DOMAIN


Section 10.1                      Termination Due to Damage or
Destruction.                                                                           If
the Premises, or any portion thereof, shall be damaged by fire or other
casualty, Tenant shall immediately give Notice thereof to Landlord.  If the
Building shall be damaged or destroyed to the extent that the estimated cost of
repair or restoration of the damage or destruction shall be in excess of twenty
five percent (25%) of the replacement cost of the Building, then Landlord shall
have the right to terminate this Lease by giving notice of such election to
Tenant within sixty (60) days after such damage or destruction shall have
occurred.  If such notice shall be given, this Lease shall terminate as of the
date of Tenant’s receipt of such Notice.  Landlord shall not be required to
restore or rebuild the damaged or destroyed Premises, or any portion thereof,
and all insurance proceeds payable on account of such damage or destruction may
be retained by Landlord.


Section 10.2                      Taking.


(a)           If a Taking of all or substantially all of the Premises occurs,
then this Lease shall terminate as of the Vesting Date.  If there is a Taking of
less than substantially all of the Premises, then this Lease shall terminate on
the Vesting Date with respect to the portion so taken.


(b)           If there is a Taking of part of the Complex but none of or less
than substantially all of the Premises, Landlord may elect to terminate this
Lease if  (i) there is any Taking occurring during the last two (2) years of the
Term; or (ii) in Landlord’s reasonable judgment, it shall not be economically
feasible to restore and replace the Building, the Premises, the Common Areas,
the Complex or part thereof, to tenantable condition capable of being operated
as a mixed use complex in an economical manner.  If Landlord elects to terminate
this Lease pursuant to this Section, Landlord shall, within one hundred twenty
(120) days of the Taking, give notice to Tenant, and the Term shall expire and
come to an end as of the last day of the calendar month in which such notice is
given.


(c)           If there is a Taking of less than substantially all of the
Premises, Tenant, subject to Landlord’s lenders’ requirements, may elect to
terminate this Lease if, by reason of the Taking (i) more than thirty-three
percent (33%) of the Square Feet within the Premises shall be taken; (ii) there
is a prohibition of the use of the Premises for Tenant’s actual permitted use
thereof; or (iii) there is any Taking of the Premises occurring during the last
two (2) years of the Term.  If Tenant elects to terminate this Lease pursuant to
this Section, Tenant shall, within one hundred twenty (120) days of the Taking,
give notice to Landlord, and the Term shall expire and come to an end as of the
last day of the calendar month in which such notice is given.


(d)           If there is a Taking, then commencing on the Vesting Date, Base
Rent shall be the product of (i) Base Rent immediately preceding the Taking, and
(ii) a fraction, the numerator of which shall be the number of  Square Feet
within the Premises remaining after the Taking, and the denominator of which
shall be the number of  Square Feet within the Premises immediately preceding
the Taking.


(e)           Tenant shall not be entitled to and hereby waives any and all
claims against Landlord for any compensation or damage for loss of use of the
Premises, the Common Areas or any portion thereof, for any interruption of
services required to be provided by Landlord hereunder, and/or for any
inconvenience or annoyance resulting from any damage, destruction, repair or
restoration.

 
20

--------------------------------------------------------------------------------

 

(f)           All compensation awarded or paid in respect of a Taking shall
belong to and be the property of Landlord without any participation by
Tenant.  Nothing herein shall be construed to preclude Tenant from prosecuting
any claim directly against the condemning authority in such condemnation
proceeding for moving expenses; any fixtures or equipment owned by Tenant; and
the unamortized cost of Tenant’s betterments and improvements, provided that no
such claim shall (x) diminish or otherwise adversely affect Landlord’s award or
the award of any Fee Mortgagee, or (y) include any value for the leasehold
estate created hereby or the unexpired term of this Lease.


Section 10.3                      Restoration by
Landlord.                                           If the whole or any part of
the Premises or Building shall, during the Term, be damaged or destroyed by fire
or other casualty, or any portion of the Premises be Taken, and this Lease is
not terminated pursuant to the terms hereof, Landlord shall, to the extent of
insurance proceeds or award received by Landlord, repair, restore and/or rebuild
the Premises and or Building substantially to the condition and character
existing as of the Commencement Date.  In no event shall Landlord be required to
repair or replace any Personalty.


ARTICLE 11                                RENT ABATEMENT


(a)           For purposes of this Article only, the Premises, or any portion
thereof, shall be considered “Untenantable” if Tenant is, in fact, unable to
engage in its regular business practices in the Premises due to (i) damage or
destruction, (ii) loss of utilities, HVAC or elevator service, which loss is
within the ability of Landlord to control, or (iii) a Taking, and (iv) the
Premises is not rendered Untenantable by reason of any negligent or willful act
of Tenant, its agents, servants or employees.


(b)           If all or part of the Premises are rendered Untenantable, Tenant
shall, within five (5) business days after the occurrence, notify Landlord that
the Premises, or a part thereof, has been rendered Untenantable (a “Rent
Abatement Notice”).  The Rent Abatement Notice shall be in writing, shall
specify (i) the nature of the cause of the Untenantability, (ii) the area(s) of
the Premises Tenant claims to be Untenantable and (iii) the date the space
became Untenantable.  The Rent Abatement Notice shall be delivered to Landlord
in the manner required under this Lease for delivery of Notices.


(c)           If the Premises are rendered Untenantable, in whole or in part,
for a period of ten (10) or more business days, and the Lease is not terminated
pursuant to the provisions hereof  then Rent shall abate proportionately to the
portion of the Premises rendered Untenantable from the date of the event causing
the Untenantability and continuing until the Untenantability is remediated (the
“Abatement Period”).  However, the necessity for the completion of any repair,
restoration or other work to be performed by Tenant shall not provide the basis
for abatement of Rent.


(d)           Determination of the percentage of Rent to be abated shall be
reasonably made by Landlord.  If Landlord and Tenant disagree on the extent of
the Untenantability of the Premises, an appropriate third-party professional,
designated by Landlord and reasonably acceptable to Tenant, shall certify to
Landlord and Tenant as to the condition of the Premises (the “Abatement
Certification”), which Abatement Certification shall be binding upon both
parties.  The cost of obtaining the Abatement Certification shall be borne by
Tenant and reimbursable to Landlord as Additional Rent.


(e)           Upon substantial completion of the remediation of the condition
resulting in the Untenantability of the Premises, as reasonably determined by
Landlord, the Abatement Period shall terminate.  If Landlord and Tenant disagree
on the date of substantial completion or the tenantability of any part of the
Premises, an appropriate third-party professional, designated by Landlord and
reasonably acceptable to Tenant, shall certify to Landlord and Tenant as to the
condition of the Premises (the “Restoration Certification”), which Restoration
Certification shall be binding upon the parties.  The cost of obtaining the
Restoration Certification shall be borne by Tenant and reimbursable to Landlord
as Additional Rent.


(f)           Anything to the contrary notwithstanding, there shall be no
abatement of Rent for any portion of the Premises in which Tenant continues to
operate its business, regardless of whether such portion of the Premises has
been determined to be Untenantable.


ARTICLE 12                                QUIET POSSESSION


Provided no Event of Default remains uncured, Tenant shall have and enjoy,
during the Term, possession and use of the Premises and all appurtenances
thereto which is quiet and undisturbed by Landlord, subject to the terms and
provisions of this Lease.  This covenant shall be construed as running with
Landlord’s estate as owner of the Premises and is not, nor shall it operate or
be construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Premises and only so long as such interest shall
continue, and thereafter this covenant shall be binding only upon such
subsequent owners and successors in interest, to the extent of their respective
interests, as and when they shall acquire the same, and only so long as they
shall retain

 
21

--------------------------------------------------------------------------------

 

such interest.


ARTICLE 13                                DEFAULT; REMEDIES AND DAMAGES


Section 13.1                      Events of
Default.                                Each of the following shall be deemed an
“Event of Default”:


(a)           any failure by Tenant to pay Base Rent within five (5) calendar
days of the date it was payable under this Lease, or any failure by Tenant to
pay Additional Rent or other sum of money payable under this Lease within five
(5) days after notice from Landlord that such payment of Additional Rent or
other sum is due;


(b)           any interest of Tenant passes to another except as permitted under
Article 5;


(c)           if proceedings in bankruptcy shall be instituted by or against any
guarantor of this Lease, or if any guarantor of this Lease shall file, or any
creditor or other person shall file, any petition in bankruptcy under any law,
rule or regulation of the United States of America or of any State, or if a
receiver of the business or assets of Tenant or of any guarantor of this Lease
shall be appointed, or if  a general assignment is made by Tenant for the
benefit of creditors, or any sheriff, marshal, constable or other duly
constituted public official takes possession of the Premises, or any part
thereof, by authority of any attachment or execution proceedings, and offers
same for sale publicly, and, with respect to any of the foregoing actions which
shall be involuntary on Tenant’s part, such action is not vacated or withdrawn
within thirty (30) days thereafter;


(d)           failure to pay Rent in a timely fashion three (3) or more times in
any twelve (12 ) calendar month period or four (4) or more times during the
Term;


(e)           any other failure by Tenant to perform any of the other terms,
conditions or covenants of this Lease to be observed or performed by Tenant (for
which notice and/or cure periods are not otherwise set forth in this Lease) for
more than twenty (20) days after notice of such default shall have been given to
Tenant, or if such default is of such nature that it cannot with due diligence
be completely remedied with said period of twenty (20) days such longer period
of time as may be reasonably necessary to remedy such default provided Tenant
shall commence within said period of twenty (20) days and shall thereafter
diligently prosecute to completion, all steps necessary to remedy such default,
but in no event more than ninety (90) days after notice of such default shall
have been given to Tenant; and


(f)           an Event of Default provided for under any other section of this
Lease.


Section 13.2                      Remedies.


(a)           If an Event of Default shall occur, Landlord shall, in addition to
any other right or remedy available at law, in equity or otherwise, have the
right:


(i)           to bring suit for the collection of Rent and/or other amounts for
which Tenant may be in default, or for the performance of any other covenant or
agreement devolving upon Tenant, all with or without entering into possession or
terminating this Lease;


(ii)           with notice and under process of law, terminate this Lease and
dispossess Tenant and any other occupants thereof, remove their effects not
previously removed by them and hold the Premises free of this Lease; or


(iii)           without terminating this Lease, re-enter the Premises by summary
proceedings and dispossess Tenant and any other occupants thereof, remove their
effects not previously removed by them and hold the Premises free of this
Lease.  No such re-entry or taking possession of the Premises by Landlord shall
be construed as election on its part to terminate this Lease unless a written
notice of such intention be given to Tenant or unless such termination is
decreed by a court of competent jurisdiction.  Landlord may remove all persons
and property from the Premises in accordance with this Section, and store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, without service of notice or resort to legal process (all of which
Tenant expressly waives) and without being guilty of trespass or becoming liable
for any loss which may be occasioned thereby.


(b)           After such a dispossession or removal, (x) Rent shall be paid up
to the date thereof, (y) Landlord may relet the Premises or any part or parts
thereof either in the name of Landlord or otherwise, for a term or terms which
may, at the option of Landlord, be less than or exceed the period which would
otherwise have constituted the balance of the Term, and (z) Tenant shall pay to
Landlord any deficiency between the Rent due hereunder plus the reasonable costs
and expenses incurred or

 
22

--------------------------------------------------------------------------------

 

paid by Landlord in terminating this Lease or in re-entering the Premises and in
securing possession thereof, as well as the expenses of reletting the Premises,
including, without limitation, repairing, altering and preparing the Premises
for new tenants, brokers’ commissions, legal fees, and other expenses and
concessions (“Default Costs”), and the amount of rents and other charges
collected on account of the new lease or leases of the Premises for each month
of the period which would otherwise have constituted the balance of the Term
(not including any renewal periods, the commencement of which shall not have
occurred prior to such dispossession or removal).  Such deficiency shall be paid
by Tenant in monthly installments on the dates specified in this Lease for
payment of Base Rent.   Landlord reserves the right to bring actions or
proceedings for the recovery of any deficits remaining unpaid without being
obliged to await the end of the Term for a final determination of Tenant’s
account, and the commencement or maintenance of any one or more actions or
proceedings shall not bar Landlord from bringing other or subsequent actions or
proceedings for further accruals pursuant to the provisions of this
Section.  Any  rent received by Landlord from such reletting shall be applied
first to the payment of any indebtedness (other than Rent due hereunder) of
Tenant to Landlord; second, to the payment of any Default Costs; third, to the
payment of Rent due and unpaid hereunder, and the balance, if any, shall be held
by Landlord and applied in payment of future Rent as it may come due and payable
hereunder. In the alternative, following any such dispossession or removal,
Landlord may claim as damages no more than the difference between the balance of
Base Rent and Additional Rent payable over the remainder of the Term and the
fair market rental value of the Premises over the same period, discounted to
present value at a discount rate equal to the then effective rate on obligations
of the U.S. Treasury having a maturity closest to the number of months remaining
in the Term.


(c)           Landlord agrees to use commercially reasonable efforts to mitigate
any damages occasioned by Tenant’s default.  Tenant agrees that Landlord’s duty
to mitigate (i) shall arise only after Landlord regains possession of the
Premises, (ii) shall be deemed satisfied if Landlord has used commercially
reasonable efforts to relet the Premises, whether or not such efforts are
successful, and (iii) shall not require Landlord to market the Premises ahead of
other space which is vacant or about to become vacant in properties owned by
Landlord or its affiliates within five (5) miles of the Premises.


(d)           In addition to the foregoing, if an Event of Default shall occur
other than as to the payment of Rent, Landlord, in addition to any other right
or remedy available at law or in equity, shall have the right, but not the
obligation, to cure such failure.  Notwithstanding the above, if, in Landlord’s
reasonable judgment, an emergency shall exist, Landlord may cure such Event of
Default upon such notice to Tenant as may be reasonable under the circumstances
(and may be without any prior notice if the circumstances shall so require).  If
Landlord cures such failure as aforesaid, Tenant shall pay to Landlord on
demand, as Additional Rent, the reasonable and necessary cost or amount thereof,
together with interest thereon at the Interest Rate from the date of outlay of
expense until payment.


(e)           If there is a breach by Tenant, or any persons claiming through or
under Tenant, of any term, covenant or condition of this Lease, Landlord shall
have the right to enjoin such breach and the right to invoke any other remedy
allowed by law or in equity as if re-entry, summary proceedings and other
special remedies were not provided in this Lease for such breach.


(f)           The right to invoke the remedies hereinbefore set forth is
cumulative and shall not preclude Landlord from invoking any other remedy
allowed at law, in equity or otherwise.


Section 13.3                      Landlord’s
Default.                                If Landlord shall fail to observe,
perform or comply with any of its duties and obligations as set forth in this
Lease for a period of thirty (30) days after notice thereof from Tenant to
Landlord, or if such failure is of such a nature that it cannot be completely
remedied within said period of thirty (30) days, if Landlord shall not (x)
promptly upon the giving by Tenant of such notice, advise Tenant of Landlord’s
intention to institute reasonable steps necessary to remedy such failure, (y)
promptly institute and thereafter diligently prosecute to completion reasonable
steps necessary to remedy same, and (z) complete such remedy within a reasonable
time after the date of the giving of said notice by Tenant, Tenant may at any
time thereafter cure such breach or failure, but only if such breach or failure
is creating a material impairment to the operation of Tenant’s business at the
Premises, for the account of Landlord, provided that Tenant may cure any such
breach or failure as aforesaid prior to the expiration of said waiting period,
without notice to Landlord if an emergency situation exists, or after notice to
Landlord, but solely if the curing of such breach or failure prior to the
expiration of said waiting period is necessary to protect the Premises or
Tenant’s interest therein or to prevent injury to persons or material damage to
property.  Landlord shall reimburse Tenant for the amounts reasonably and
properly incurred by Tenant as aforesaid within thirty (30) days of Tenant’s
written demand therefor.  In no event whatsoever, however, shall Tenant have a
right to terminate this Lease by reason of Landlord’s default, nor shall
Landlord be liable to Tenant for any consequential, incidental or punitive
damages in connection with or as a result of any default by Landlord
hereunder.  For the purposes of this Section, lost sales and/or profit shall be
deemed to be consequential damages.


ARTICLE 14                                UNAVOIDABLE DELAYS, FORCE MAJEURE

 
23

--------------------------------------------------------------------------------

 

With the exception of Tenant’s obligation to pay Rent, if Landlord or Tenant
shall be prevented or delayed from punctually performing any obligation or
satisfying any condition under this Lease by any strike, lockout, labor dispute
or other labor trouble, inability to obtain labor, materials or reasonable
substitutes therefor, act of God, weather, soil conditions, site conditions,
present or future governmental restrictions, regulation or control, governmental
pre-emption or priorities or other conflicts in connection with a national or
other public emergency or shortages of fuel, supply of labor resulting
therefrom, insurrection, sabotage, fire or other casualty, or any other
condition beyond the control of the party required to perform, other than
unavailability of funds or financing (individually and collectively “Unavoidable
Delays”), then the time to perform such obligation or satisfy such condition
shall be extended by the delay caused by such event.  If either party shall, as
a result of an Unavoidable Delay, be unable to exercise any right or options
within any time limit provided therefor in this Lease, such time limit shall be
deemed extended for a period equal to the duration of such Unavoidable
Delay.  This Lease and the obligations of Tenant to pay Rent hereunder and
perform all of the other covenants, agreements, terms, provisions and conditions
hereunder on the part of Tenant to be performed shall in no way be affected,
impaired or excused because Landlord is unable to fulfill any of its obligations
under this Lease as a result of any Unavoidable Delay.


ARTICLE 15                                NOTICES


(a)           Unless specifically provided to the contrary in this Lease, any
notices, consents, approvals, elections, submissions, requests or demands
required or permitted to be given under this Lease or pursuant to any law or
governmental regulation (individually and collectively, a “Notice”) by Landlord
to Tenant or by Tenant to Landlord shall be in writing (whether or not expressly
so provided) and delivered to the recipient at the respective addresses set
forth in the Basic Provisions of this Lease, or, in the case of Notices to
Tenant, to the Premises.


(b)           Notices shall be deemed delivered upon (i) personal delivery; (ii)
three (3) calendar days after being deposited in the United States mail,
registered or certified mail, return receipt requested, postage prepaid; or
(iii) one (1) business day after being sent by overnight express mail or
nationally recognized courier service (e.g., Federal Express) to Landlord or
Tenant, at the respective addresses set forth in the Basic Provisions of this
Lease, and shall be deemed received upon actual receipt or rejection.  Notices
may be signed by the attorneys for the party on whose behalf the notice is
sent.  Changes in addresses may be designated by written notice as provided in
this Article.


ARTICLE 16                                ACCESS


Landlord and any Fee Mortgagee and any lessor under any ground or underlying
lease, and their respective representatives, may enter the Premises at all
times, upon reasonable advance notice to Tenant, for the purposes of  (a)
responding to emergency situations, (b) inspection, (c) making Repairs,
replacements or improvements in or to the Premises or the Building or equipment,
(d) performing other obligations of Landlord or Tenant pursuant to this Lease,
(e) complying with any Legal Requirements, (f) exercising any right reserved to
Landlord by this Lease (including the right during the progress of any such
Repairs, replacements or improvements or while performing work and furnishing
materials in connection with the compliance with any such Legal Requirements to
keep and store within the Premises all necessary materials, tools and equipment)
or (g) during the period commencing twelve (12) months prior to the end of the
Term, for the purpose of exhibiting same to prospective tenants.  Nothing herein
contained, however, shall be deemed or construed to impose upon Landlord or any
Fee Mortgagee or lessor, any obligation, responsibility or liability whatsoever
for the care, supervision or repair of the Premises or Building or any parts
thereof other than as herein provided.  If a representative of Tenant shall not
be personally present to open and permit an entry into the Premises at any time
when an entry shall be reasonably necessary or permissible hereunder, Landlord
or its agents may enter by a master key or may, in case of emergency, forcibly
enter the same without rendering Landlord or its agents liable therefor
(provided that, during such entry, reasonable care shall be accorded to avoid
damage or injury to Tenant’s property), and without in any manner affecting the
obligations and covenants of this Lease.  Without incurring any liability to
Tenant, Landlord may permit access to the Premises and open the same, whether or
not Tenant shall be present, upon demand of any receiver, trustee, assignee for
the benefit of creditors, sheriff, marshal or court officer entitled to, or
reasonably purporting to be entitled to, such access for the purpose of taking
possession of, or removing, Tenant’s property or for any other lawful purpose
(but this provision and any action by Landlord hereunder shall not be deemed a
recognition by Landlord that the person or official making such demand has any
right or interest in or to this Lease, or in or to the Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of Governmental Authorities.


ARTICLE 17                                SIGNS


Landlord, at no additional cost to Tenant, shall provide Tenant with Building
standard signage in the lobby.  Tenant, at no cost or expense to Landlord, shall
have the right to install signage at the entrance to the Premises and upon the
Building facade.  Except as otherwise provided, Tenant shall place no signs upon
the Premises, Building or Complex except as permitted by

 
24

--------------------------------------------------------------------------------

 

Landlord in its reasonable discretion.  Tenant acknowledges and agrees that
Landlord may desire to have standardized signage and Tenant agrees to conform
with such signage requirements.  Tenant shall also have the right to install, at
no cost or expense to Landlord, on (1) sign on the outside upper façade of the
Building.  The plan, design and location of the signage shall be subject to (i)
Landlord’s prior approval, and (ii) any and all applicable municipal, State and
other governmental or quasi-governmental agencies with approval authority.


ARTICLE 18                                END OF TERM


Upon the expiration or other termination of the Term, Tenant shall peaceably and
quietly quit and surrender the Premises to Landlord.  The Premises shall be
delivered in substantially the same condition as on the Commencement Date, broom
clean, in good order and condition, reasonable wear and tear excepted, and
otherwise in accordance with the terms of this Lease.  Any Rent which is payable
to the Expiration Date or earlier termination of this Lease which is not then
ascertainable shall be paid to Landlord when the same is determined.  Any
Personalty remaining in the Premises after possession of the Premises has been
returned to Landlord shall be deemed abandoned by Tenant to Landlord.  Landlord
shall have the right to dispose of the Personalty in any manner Landlord deems
appropriate.  Tenant agrees to indemnify and hold Landlord harmless from any and
all (i) costs and expenses incurred by Landlord for the removal or disposal of
the Personalty, and (ii) claims by third parties for ownership, obligation,
payment, debt, loss or damage to any item or items of Personalty so
abandoned.  The provisions of this Article shall survive the Expiration Date or
earlier termination of this Lease.


ARTICLE 19                                HOLDING OVER


Should Tenant hold over in possession after the Expiration Date, such holding
over shall not be deemed to extend the Term or renew this Lease.  Tenant agrees
to indemnify and save Landlord harmless from and against all claims, losses,
damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from delay by Tenant in
surrendering the Premises, including, without limitation, any claims made by any
succeeding tenant founded on such delay.  The parties recognize and agree that
the damage to Landlord resulting from any failure by Tenant to timely surrender
possession of the Premises will be extremely substantial, will exceed the amount
of the Rent and will be impossible to accurately measure.  Tenant therefore
agrees that if possession of the Premises is not surrendered to Landlord on the
Expiration Date, in addition to any other rights and remedies Landlord may have
hereunder or at law, and without in any manner limiting Landlord’s right to
demonstrate and collect any damages suffered by Landlord and arising from
Tenant’s failure to surrender the Premises as provided herein, Tenant shall pay
to Landlord on account of use and occupancy of the Premises for each month and
for each portion of any month during which Tenant holds over after the
Expiration Date, a sum equal to one hundred fifty percent (150%) for the first
month of any hold over period and two hundred percent (200%) thereafter of the
aggregate of that portion of the Rent which was payable under this Lease during
the last month of the Term.  Nothing herein shall be deemed to permit Tenant to
retain possession of the Premises after the Expiration Date or to limit in any
manner Landlord’s right to regain possession of the Premises through summary
proceeding or otherwise, and no acceptance by Landlord of payments from Tenant
after the Expiration Date shall be deemed to be other than on account of the
amount to be paid by Tenant in accordance with the provisions of this
Article.  The provisions of this Article shall survive the Expiration Date.


ARTICLE 20                                INDEMNITY


Section 20.1                      Indemnity.


(a)           Neither Landlord nor Tenant shall do or permit any act or thing to
be done in or about the Premises which may subject the other party to any
liability or responsibility for injury, damages to persons or property or to any
liability by reason of any violation of any Legal Requirement.


(b)           Tenant shall exercise such control over the Premises as to fully
protect Landlord against any such liability.  Tenant shall indemnify and save
the Landlord, the members comprising Landlord and its and their partners,
shareholders, members, officers, directors, employees, agents and contractors
(the “Indemnitees”) harmless from and against (x) all claims of whatever nature
against the Indemnitees arising from Tenant’s occupancy of the Premises, or from
any act, omission or negligence of Tenant, its contractors, licensees, agents,
servants, employees, invitees or visitors (including, without limitation,
statutory liability and liability under worker’s compensation laws), (y) all
claims against the Indemnitees arising from any accident, injury or damage
whatsoever caused to any person or to the property of any person and occurring
during the Term in or about the Premises, and (z) any breach, violation or
non-performance of any covenant, condition or agreement in this Lease set forth
and contained on the part of Tenant to be fulfilled, kept, observed and
performed.


(c)           Landlord agrees to indemnify and hold Tenant, its agents, servants
and employees, harmless from any

 
25

--------------------------------------------------------------------------------

 

loss or damages, including reasonable attorneys’ fees and costs, resulting from
the gross negligence or willful misconduct of Landlord, its agents, servants and
employees.


(d)           This indemnity and hold harmless agreement shall include indemnity
from and against any and all liability, fines, suits, demands, costs and
expenses of any kind or nature (including, without limitation, attorneys’ fees
and disbursements) incurred in or in connection with any such claim or
proceeding brought thereon, and the defense thereof.


Section 20.2                      Defense.                      If any claim,
action or proceeding is made or brought against Landlord, Tenant, the
Indemnitees or any of them, which claim, action or proceeding either Landlord or
Tenant shall be obligated to indemnify against pursuant to the terms of this
Lease, then, upon demand by the indemnified party or any of them, the
indemnitor, at its sole cost and expense, shall resist or defend such claim,
action or proceeding in the name of such indemnified party, if necessary, by
such attorneys as such indemnified party shall approve, which approval shall not
be unreasonably withheld.  Attorneys for the indemnitor's insurer are hereby
deemed approved for purposes of this Section.  The provisions of this Section
shall survive the expiration or earlier termination of this Lease.


ARTICLE 21                                SUBORDINATION


Section 21.1                      Fee
Mortgage.                                Landlord shall have the right at any
time during the Term to subject its interest in the Premises, the Building, the
Complex and/or this Lease to any one or more mortgages on Landlord’s interest
therein (“Fee Mortgage”) and to renew, modify, consolidate, replace, extend
and/or refinance any such Fee Mortgage.  Landlord shall be entitled to all of
the proceeds from any such Fee Mortgage at any time effected pursuant hereto.


Section
21.2                      Subordination.                                This
Lease shall at all times be subordinate to any Fee Mortgage.  The foregoing
provisions shall be self-operative and no further instrument of subordination
shall be required.  If Landlord or any holder of any Fee Mortgage desires
confirmation of such subordination, Tenant shall promptly execute, without
charge therefor, any certificate that Landlord or the Fee Mortgagee may request,
provided that such certificate does not modify the terms of this Lease.


Section
21.3                      Attornment.                      Notwithstanding the
provisions of Section 21.2, should any Fee Mortgagee require that this Lease be
prior rather than subordinate to any such Fee Mortgage, Tenant shall, within ten
(10) days after request therefor by Landlord or such Fee Mortgagee, and without
charge therefor, execute a document effecting or acknowledging such priority,
which document shall contain, at the option of such requesting party, an
attornment to the Fee Mortgagee, or any person acquiring the interest of
Landlord as a result of any foreclosure or the granting of a deed in lieu of
foreclosure, as landlord, upon the then executory terms and conditions of this
Lease for the remainder of the Term.  If a Fee Mortgage is foreclosed or title
to the Premises transferred to a Fee Mortgagee by deed in lieu of foreclosure,
Tenant shall attorn to Landlord’s successor.


Section 21.4                      SNDA.  Landlord shall request any Fee
Mortgagee to execute a subordination and non-disturbance agreement (“SNDA”), in
form and substance acceptable to the Fee Mortgagee in the Fee Mortgagee’s sole
discretion.  Any costs or expenses incurred by Landlord in connection with
obtaining an SNDA shall be shared equally by Landlord and Tenant.  Failure of
the Landlord to obtain an SNDA on Tenant’s behalf shall be of no consequence to
any other right or obligation of either party to this Lease.  Tenant shall be
permitted to request an SNDA from any Fee Mortgage no more than one (1) time
during the Term if the SNDA is obtained, nor more than one (1) time per twelve
(12) Lease Months if the SNDA is not obtained.


ARTICLE 22                                CERTIFICATES


On the request of either party, Landlord and Tenant shall execute, acknowledge
and deliver to each other, within ten (10) days after request, a written
instrument, duly executed and acknowledged, (i) certifying that this Lease has
not been modified and is in full force and effect or, if there has been a
modification, that this Lease is in full force and effect as modified, stating
such modification, and that this Lease is the only lease between Landlord and
Tenant affecting the Premises, (ii) specifying the dates to which Rent has been
paid, (iii) stating whether or not, to the knowledge of the party executing such
instrument, the other party hereto is in default and, if so, stating the nature
of such default, (iv) stating whether or not there are then existing any
credits, offsets or defenses against the enforcement of any provisions of this
Lease, (v) stating the Commencement Date and the Expiration Date,  (vi) stating
which of any options to extend the Term have been exercised, (vii) stating that
there are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy laws of the United States or any state thereof, and (viii)
stating such further information with respect to the Lease or the Premises as
may reasonably be requested.  Any such certificate may be relied upon by any
prospective purchaser of the Complex, the Building or the Premises (or any
portion of any of the foregoing) or of the interest of Landlord in any part
thereof, by any mortgagee or prospective mortgagee thereof, by a lessor or
prospective lessor thereof, by any lessee or prospective lessee thereof, or by
any prospective assignee of any mortgage thereof.  The failure of Tenant to
execute, acknowledge and deliver to Landlord a statement in accordance with the
provisions of this

 
26

--------------------------------------------------------------------------------

 

Article within ten (10) days after request therefor shall constitute an
acknowledgment by Tenant, which may be relied on by any person who would be
entitled to rely upon any such statement, that such statement as submitted by
Landlord is true and correct.


ARTICLE 23                                PARKING SPACES; USE OF EXTERIOR AREAS


Section 23.1                      Parking Spaces.


(a)           Tenant shall, without additional charge, have the use of the
number of Parking Spaces stated in the Basic Provisions section of this
Lease.  Unless specifically stated otherwise, parking shall be on a
non-designated, unassigned basis and in common with Landlord, the other tenants
of the Complex and other vehicles permitted in the Complex.


(b)           Landlord reserves the right to issue parking permits, install a
gate system, or impose any other system Landlord deems necessary for the use of
the parking area, including requiring Tenant to affix parking stickers or other
means of identification and/or furnish Landlord with the license plate numbers
of vehicles operated or controlled by Tenant or its subtenants.  Tenant agrees
not to permit vehicles operated or controlled by Tenant or its subtenants to
park in parking spaces allocated to others by Landlord.  Landlord shall have the
right to have vehicles violating the provisions of this Lease removed from the
Complex at the cost and expense of the vehicle’s owner or operator.


(c)           Landlord shall not be required to keep parking spaces clear of
unauthorized vehicles or to otherwise supervise the use of the parking
area.  Landlord reserves the right to change any existing or future parking
area, roads or driveways, and may make any Repairs or alterations it deems
necessary to the parking area, roads and driveways and to temporarily revoke or
modify the parking rights granted to Tenant hereunder, provided that no such
change shall permanently reduce the number of available parking spaces nor
render the parking less accessible than at the Commencement Date (except for
temporary periods when necessary repairs are being performed).


Section 23.2                      Use of Exterior Areas.


(a)           Tenant shall not use the access driveway, parking areas and
loading platforms so as to interfere with the use by others of the access
driveways, parking areas, other loading areas and the vehicular traffic in and
out of the Complex.


(b)           Except as specifically permitted under this Lease, Tenant shall
have no right to use any part of the roof of the Building or the exterior
Building walls.


(c)           Tenant may not utilize any portion of the Complex outside of the
Premises for storage of any kind.


ARTICLE 24                                WAIVER PROVISIONS


Section 24.1                      Waivers.


(a)           Tenant, on its own behalf and on behalf of all persons claiming
through or under Tenant, including all creditors, hereby waives any and all
rights which Tenant and all such persons might otherwise have under any present
or future law to redeem the Premises, or to re-enter or repossess the Premises,
or to restore the operation of this Lease, after Tenant shall have been
dispossessed by a judgment or by warrant of any court or judge; or any re-entry
by Landlord; or any expiration or termination of this Lease and the Term,
whether such dispossess, re-entry, expiration or termination shall be by
operation of law or pursuant to the provisions of this Lease.


(b)           Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either against the other upon any matters
whatsoever arising out of or in any way connected with this Lease, Tenant’s use
or occupancy of the Premises, and/or any claim of injury or damage.  It is
further mutually agreed that if Landlord commences any summary proceedings for
non-payment of any Rent, Tenant will not interpose any non-mandatory or
non-compulsory counterclaim of whatever nature or description in any such
proceeding.


Section 24.2                      Non-Waiver.


(a)           The failure of Landlord to insist upon strict performance of any
of the terms, covenants or conditions hereof shall not be deemed a waiver of any
rights or remedies that Landlord may have and shall not be deemed a waiver of
any subsequent breach or default in any of such terms, covenants or
conditions.  No provision of this Lease shall be deemed waived by

 
27

--------------------------------------------------------------------------------

 

Landlord unless such waiver is granted in writing signed by Landlord.


(b)           No payment by Tenant or receipt by Landlord of a lesser amount
than the Rent herein stipulated and reserved shall be deemed to be other than on
account of the earliest stipulated Rent then due and payable unless Landlord, in
its sole discretion, elects to apply such payment to a later installment of Rent
herein stipulated and reserved.  No endorsement or statement on any check, or
letter accompanying any rent check or payment shall be deemed an accord and
satisfaction, and Landlord may accept the same without prejudice to Landlord’s
right to recover any balance due or to pursue any other remedy in this Lease
provided.


(c)           No failure by Landlord to enforce any of the Rules and Regulations
against Tenant and/or any other tenant or occupant of the Complex shall be
deemed a waiver thereof.


(d)           No receipt of money by Landlord from Tenant with knowledge of the
breach of any covenant or agreement of this Lease, or after the termination
hereof, or after the service of any notice, or after the commencement of any
suit, or after final judgment for possession of the Premises, shall be deemed a
waiver of such breach, nor shall it reinstate, continue or extend the Term, or
affect any such notice, demand or suit.


(e)           No act done or thing said by Landlord or Landlord’s agents shall
constitute a cancellation, termination or modification of, or eviction or
surrender under, this Lease, or a waiver of any covenant, condition or provision
hereof, nor relieve Tenant of Tenant’s obligation to pay Rent hereunder.  Any
acceptance of surrender, waiver or release by Landlord and any cancellation,
termination or modification of this Lease must be in writing signed by Landlord
or by Landlord’s duly authorized representative.  The delivery of keys to any
employee or agent of Landlord shall not operate as a surrender or as a
termination of this Lease, and no such employee or agent shall have any power to
accept such keys prior to the termination of this Lease.


ARTICLE 25                                MISCELLANEOUS


Section 25.1                      Rules and
Regulations.                                           Tenant shall comply with,
and cause its employees, contractors, subtenants, licensees and business
invitees to comply with, the Rules and Regulations.  Landlord reserves the right
from time to time to suspend, amend or supplement the Rules and Regulations and
Tenant agrees to comply with all such Rules and Regulations upon notice of the
same from Landlord.  In the case of any conflict or inconsistency between the
provisions of this Lease and any of the Rules and Regulations as originally
promulgated or as changed, the provisions of this Lease shall control.  Landlord
agrees to make commercially reasonable efforts to enforce the Rules and
Regulations against all tenants in the Complex in a consistent and
non-discriminatory manner.


Section 25.2                      Relationship of
Parties.                                           Nothing contained in this
Lease shall be construed to create the relationship of principal and agent,
partnership, joint venture or any other relationship between the parties hereto
other than the relationship of Landlord and Tenant.  Nothing contained herein
shall in any way impose any liability upon the members, officers, partners or
directors of Landlord.


Section 25.3                      Recording.                      Neither
Landlord nor Tenant shall record this Lease nor any memorandum, abstract or
other form of this Lease.


Section 25.4                      Captions.                      The captions,
section numbers, and index appearing in this Lease are inserted only as a matter
of convenience and in no way define, limit, construe, or describe the scope or
intent of such sections or articles nor in any way affect this Lease.


Section 25.5                      Applicable
Law.                                This Lease shall be governed by, and
construed in accordance with, the laws of the State in which the Complex is
located.  If any provision of this Lease or the application thereof to any
person or circumstances shall, to any extent, be found to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby and
each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by the law.


Section 25.6                      Mechanics’ Liens.


(a)           Tenant shall not suffer or permit any liens to stand against the
Premises or any part thereof, by reason of any work, labor, services or
materials done for, or supplied to, or claimed to have been done for, or
supplied to, Tenant or anyone holding the Premises or any part thereof through
or under Tenant.  If any such lien shall at any time be filed against the
Premises, Tenant shall cause the same to be discharged of record within ten (10)
days after receipt of Notice of the filing of same, by either payment, deposit
or bond.  If Tenant shall fail to discharge any such lien within such period,
then, in addition to any

 
28

--------------------------------------------------------------------------------

 

other right or remedy of Landlord, Landlord may, but shall not be obligated to,
procure the discharge of such lien either by paying the amount claimed to be
due, or such greater amount as is otherwise required pursuant to Legal
Requirements, by deposit in court or bonding, and/or Landlord shall be entitled,
if Landlord so elects, to compel the prosecution of an action for the
foreclosure of such lien by the lienor and to pay the amount of the judgment, if
any, in favor of the lienor with interest, costs and allowances.  Any amount
paid or deposited by Landlord for any of the aforesaid purposes, and all legal
and other expenses of Landlord, including counsel fees, in defending any such
action or in or about procuring the discharge of such lien, with all necessary
disbursements in connection therewith, together with interest thereon at the
Interest Rate from the date of payment or deposit, shall become due and payable
forthwith by Tenant to Landlord, or, at the option of Landlord, shall be payable
by Tenant to Landlord as Additional Rent.


(b)           Nothing in this Lease shall be deemed to be, or construed in any
way as constituting, the consent or request of Landlord, expressed or implied,
by inference or otherwise, to any person, firm or corporation for the
performance of any labor or the furnishing of any materials for any
construction, rebuilding, alteration or repair of or to the Premises, or any
part thereof, or as giving Tenant any right, power or authority to contract for
or permit the rendering of any services or the furnishing of any materials,
which might in any way give rise to the right to file any lien against or
Landlord’s interest in the Premises.  Landlord shall have the right to post and
keep posted at all reasonable times upon the Premises any notices which Landlord
shall be required so to post for the protection of Landlord and/or the Premises
from any such lien.


Section 25.7                      Brokerage.                      Landlord and
Tenant each represent that it dealt with no broker or brokers or other person in
connection with the negotiation, execution and delivery of this Lease other than
Broker.  Landlord agrees to pay any commission due Broker in connection with
this Lease pursuant to a separate agreement.  Each party shall defend, indemnify
and hold the other harmless from and against any claims or demands for any
brokerage commissions, finder’s fees and/or other compensation resulting from a
breach by it of the foregoing representation.


Section 25.8                      Limitation of Landlord’s Liability; Authority.


(a)           The term “Landlord” as used in this Lease means only the owner of
the Premises for the time being, so that in the event of any sale of Landlord’s
interest in the Premises or in this Lease, Landlord shall be and hereby is
entirely freed and relieved of all obligations of Landlord with respect to the
Premises, and it shall be deemed without further agreement between the parties
and such purchaser(s) or assignee(s) that the purchaser or assignee has assumed
and agreed to observe and perform all obligations of Landlord hereunder relating
to the Premises.


(b)           Except as the same may be attributable solely to the gross
negligence or willful misconduct of the Landlord, its servants, agents, or
employees, (i) all Personalty shall be kept at the sole risk of Tenant and
Landlord shall not be considered the voluntary or involuntary bailee of same,
(ii) Landlord shall bear no responsibility for damage or injury to Tenant or any
of its officers, agents or employees or to any other persons or to any
Personalty or to the business of the Tenant, or any interruption thereof.


(c)           It is specifically understood and agreed that there shall be no
personal liability on Landlord in respect to any of the covenants, conditions,
or provisions of this Lease.  If there is a breach or default by Landlord under
this Lease, Tenant shall look solely to the equity of Landlord in the Building
for the satisfaction of Tenant’s claims, and to no other property or assets of
Landlord.  No constituent of Landlord including, without limitation, any agent,
partner, member, shareholder, managing agent or otherwise shall be in any manner
personally liable under this Lease.


Section 25.9                      Attorneys’
Fees.                                Should either party hereto institute any
action or proceeding in court to enforce any provision hereof, or for damages or
for declaratory or other relief hereunder, the prevailing party shall be
entitled to receive from the losing party, in addition to court costs, such
amount as the court may adjudge to be reasonable as attorneys’ fees for services
rendered to said prevailing party, and said amount may be made a part of the
judgment against the losing party.


Section
25.10                                Arbitration.                      In any
case where this Lease provides for the settlement of a dispute by arbitration,
the same shall be settled by arbitration under the auspices of the American
Arbitration Association.  The rules of the American Arbitration Association from
time to time in effect shall apply (to the extent appropriate).  Any award shall
be enforceable by proper proceedings in any court having jurisdiction.  The
arbitrator, regardless of how appointed, may determine how the expenses of the
arbitration, including reasonable attorney’s fees, and disbursements of the
successful party, shall be borne as between Landlord and Tenant.  Nothing in
this Section shall preclude Landlord or Tenant from exercising their rights to
make payments or perform any work to cure alleged defaults prior to or during
the course of arbitration, if any delay in complying with any requirements of
this Lease by Landlord or Tenant might subject the other to any fine or penalty,
or to prosecution for a crime, or if it would constitute a default by Landlord
under any mortgage.

 
29

--------------------------------------------------------------------------------

 



Section 25.11                                Non-Binding Until
Executed.                                                      This Lease is
offered for signature by Tenant and it is understood that this Lease shall not
be binding upon Landlord or Tenant unless and until Landlord and Tenant shall
have executed and unconditionally delivered a fully executed copy of this Lease
to each other.  The acceptance by Landlord of the Security shall not render this
Lease effective unless and until Landlord shall have executed and delivered to
Tenant a fully executed copy of this Lease.


Section 25.12                                No Claim for
Damages.                                           Tenant hereby waives any
claim against Landlord which Tenant may have based upon any assertion that
Landlord has unreasonably withheld or delayed any consent or approval requested
by Tenant, and Tenant agrees that its sole remedy shall be an action or
proceeding to enforce any related provision or for specific performance,
injunction or declaratory judgment.  If there is a determination that such
consent or approval has been withheld or delayed unreasonably, the requested
consent or approval shall be deemed to have been granted; however, Landlord
shall have no liability to Tenant for its refusal or failure to give such
consent or approval.  Tenant’s sole remedy for Landlord’s unreasonably
withholding or delaying consent or approval shall be as provided in this
Section.


Section 25.13                                Independent
Covenants.                                           Tenant agrees that Tenant’s
covenants and obligations under this Lease shall be independent of Landlord’s
covenants and obligations under this Lease and that each such covenant and
obligation is independent of any other covenant or obligation.  Landlord’s
breach or non-performance of any of Landlord’s covenants or obligations under
this Lease shall not excuse Tenant of Tenant’s covenants and obligations under
this Lease, and shall not be the basis for any defense, of any kind or nature
whatsoever, to any suit by Landlord for Tenant’s breach or non-performance of
any of Tenant’s covenants or obligations under this Lease (including, without
limitation, Tenant’s failure to pay Rent).  It is the express agreement of
Landlord and Tenant that all payments of Base Rent and Additional Rent due under
this Lease are absolutely and unconditionally due at the time set forth herein,
without any right of set-off or deduction of any kind or nature whatsoever
except as expressly provided to the contrary in this Lease.


Section
25.14                                Interpretation.                                No
provision of this Lease shall be construed against or interpreted to the
disadvantage of either Landlord or Tenant by any court or other governmental or
judicial authority by reason of either Landlord or Tenant having or being deemed
to have drafted, structured or dictated such provision.  The words “herein,”
“hereof,” “hereunder,” “hereafter,” and the words of similar import refer to
this Lease as a whole and not to any particular Article, Section or subsection
thereof, unless specifically stated otherwise.


Section 25.15                                Entire
Agreement.                                This Lease and the exhibits attached
hereto and forming a part hereof, set forth all the covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the subject matter hereof and there are no covenants, promises, agreements,
conditions or understandings heretofore made, either oral or written, between
the parties other than as herein set forth.  No modification, amendment, change
or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by each party.


Section 25.16                                Binding
Effect.                                The covenants, agreements, terms,
provisions and conditions of this Lease shall bind and benefit the respective
successors, assigns and legal representatives of the parties hereto with the
same effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of this Lease shall
operate to vest any rights in any successor, assignee or legal representative of
Tenant.  It is understood and agreed, however, that the covenants and
obligations on the part of the Landlord under this Lease shall not be binding
upon Landlord herein named with respect to any period subsequent to the transfer
of its interest in the Building or Complex, that in the event of such transfer
said covenants and obligations shall thereafter be binding upon each transferee
of such interest of Landlord herein named, but only with respect to the period
ending with a subsequent transfer of such interest, and that a lease of the
entire interest shall be deemed a transfer within the meaning of this Section.


Section
25.17                                Severability.                      If any
provision of this Lease or the application thereof to any person or
circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Lease shall not be affected thereby and each provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.


Section 25.18                                Patriot
Act.                      Landlord and Tenant each represents and warrants to
the other that, to their knowledge: (i) they are not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a Specially Designated National and Blocked
Person, or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and (ii) they are not engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have this day set their hands and seals.


Signed, Sealed and Delivered
In the presence
of:                                                                PRINCIPAL
PROPERTIES, L.P.
By:           PGP, Inc., it's general partner




By:           /s/ Steven J.
Denholtz                                                      
Steven J. Denholtz, President


GROUP DCA, INC.






By:           /s/ Robert O. Likoff                                           
Name: Robert O. Likoff
Title: Chief Executive Officer

 
31

--------------------------------------------------------------------------------

 

EXHIBIT A


Site Plan


[Drawing of leased premises.]





 
32

--------------------------------------------------------------------------------

 

EXHIBIT B


Floor Plan


[Drawing of floor plan of leased premises.]





 
33

--------------------------------------------------------------------------------

 

EXHIBIT C


Rules and Regulations


1.      Tenant, its employees, agents, servants, visitors, licensees and
invitees shall not:


(a)           obstruct or permit the obstruction of the sidewalks, entry
passages, corridors, halls, stairways or elevators, or use the same in any way
other than as a means of passage to and from the Premises


(b)           damage or defile any other part of the interior or exterior of the
Building;


(c)           place anything on the outside of the Building, including roof
setbacks, window ledges and other projections;


(d)           interfere with the heating or cooling systems;


(e)           use any electrical heating device;


(f)           use or permit the use of alcoholic beverages or tobacco, except as
may be otherwise specifically permitted;


(g)           give its employees or other persons permission to go on the roof
of the Building;


(h)           place door mats in public corridors,


(i)           conduct, or permit any other person or entity to conduct, any
auction in the Premises or the Complex,


(j)           manufacture or store goods, wares or merchandise upon the Premises
except in the ordinary course of Tenant’s business as allowed by the Permitted
Use,


(k)           permit the Premises to be used for gambling,


(l)           burn any papers, trash or garbage of any kind,


(m)           throw substances of any kind out of the windows or doors, or down
the passages of the Building, or in the halls or passageways,


(n)           cause or allow any use generally deemed to be obnoxious or a
nuisance, make or allow any unusual or extraordinary lights, sounds, noises or
music, or permit any unusual or strong odors.


2.      The Premises shall not be used for lodging, cooking or sleeping.  The
use of a microwave oven shall not be prohibited.


3.      No lock or locks shall be placed by Tenant on any door in the Building
(including the Premises), without the prior written consent of
Landlord.  Tenant, its agents and employees shall not change any lock.  All keys
to doors and rest rooms shall be returned to Landlord on or before the
termination of the Lease, and Tenant shall pay for any lost keys.


4.      Rest rooms, plumbing fixtures, other water apparatus and electrical
outlets shall not be used for any purposes other than those for which they are
constructed.


5.      All trash and garbage shall be stored in appropriate receptacles and in
such manner so as not to create or permit any health hazard or fire hazard.


6.      No vehicles or animals of any kind shall be brought into or kept in or
about the Premises, except animals such as seeing-eye dogs, etc., as may be
reasonably required to accommodate the needs of individuals with
disabilities.  Bicycles may be brought into the Premises, but shall not be left
in front of the Building.


7.      Business machines and mechanical equipment which cause vibration, noise,
cold or heat that may be transmitted to
 
 
 
34

--------------------------------------------------------------------------------

 
8.

 
35

--------------------------------------------------------------------------------

 

the Building structure or to any leased space outside the Premises shall be
placed and maintained by Tenant, at its sole cost and expense, in settings or
cork, rubber or spring type vibration eliminators sufficient to absorb and
prevent such vibration, noise, cold or heat.


9.      Canvassing and soliciting in the Building are prohibited, and Tenant
shall cooperate to prevent the same.


10.      No portion of the Complex may be used, directly or indirectly, by any
person or legal entity other than Tenant, Tenants’ subtenants, agents, servants,
employees licensees, invitees, contractors, customers and deliverymen.


11.      Landlord reserves to itself any and all rights not granted to Tenant
and shall have the following additional rights:


(a)           to change the name and/or street address of the Building and the
arrangement and/or location of entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilet or other public parts of the Building;


(b)           to install and maintain a sign or signs on the exterior of the
Building;


(c)           to constantly have keys to the Premises;


(d)           to grant to anyone the exclusive right to conduct any particular
business or undertaking in the Building;


(e)           to make such other and further reasonable Rules and Regulations,
as in the reasonable judgment of Landlord, may from time to time be necessary
and/or appropriate for the safety, appearance, care and cleanliness of the
Building and for the preservation of good order therein.  Landlord shall not be
responsible to Tenant for any violation of Rules and Regulations by any other
tenants.

 
36

--------------------------------------------------------------------------------

 

EXHIBIT D


LANDLORD’S WORK


1.           Landlord shall, at no additional cost to Tenant, deliver all
Building mechanical systems in good working order.  Prior to the Commencement
Date, Landlord shall have all HVAC units inspected by a licensed
contractor/engineer, in the presence of Tenant, to determine the condition of
each unit.  If such inspection discloses any condition unsatisfactory to Tenant,
in Tenant’s reasonable opinion, including, without limitation, excessive noise,
Landlord shall repair or replace such unit.


2.           In lieu of Landlord performing any other work in the Premises,
Landlord agrees to allow Tenant a credit of not more than Three Hundred Seven
Thousand Five Hundred Dollars ($307,500.00) (the “Improvement Allowance”) for
costs and expense incurred by Tenant within six (6) months after the
Commencement Date (the “Improvement Period”) for improvements to the Premises,
third floor elevator lobby and/or third floor bathrooms, including all soft and
hard costs, permit fees and professional fees.  Payment(s) shall be made
directly to the Tenant’s contractors, materialmen and/or other
supplier.  Payment requests shall be approved, in Landlord’s reasonable
discretion, upon submission by Tenant to Landlord of documentation that
improvements were completed and invoices rendered during the Improvement
Period.  Such documentation shall be in the form of  (i) a narrative of the
improvement(s) made for each particular expenditure, setting out the nature,
purpose and location of the particular improvement for which credit is
requested, (ii) contractors’/materialmen’s/suppliers’ invoices, (iii)
verification by Tenant that the invoiced work has been completed to Tenant’s
satisfaction and (iv) where applicable, final lien waivers, duly executed by all
contractors and subcontractors performing such work, indicating that such work
has been completed and paid for in full.  Landlord reserves the right to inspect
the Demised Premises prior to approving any payment for the purpose of
confirming the completion and value of the improvement.  Properly documented
payment requests received no later than six (6) months after expiration of the
Improvement Period shall be honored by Landlord provided the actual improvement
was made within the Improvement Period.  Tenant shall submit requests for
payments pursuant to this Paragraph in amounts of not less than Ten Thousand
Dollars ($10,000.00) per request, with the exception of a final payment request,
which may be for any amount.  Payments shall be made within forty-five (45)
calendar days after submission of all required documentation for an approved
payment.


Upon request of Tenant, Landlord shall apply against Base Rent any amount not to
exceed Eighty Seven Thousand Five Hundred Dollars ($87,500.00) of the
Improvement Allowance which remains unused after the Improvement Period.



 
37

--------------------------------------------------------------------------------

 

EXHIBIT E


RENEWAL OPTION


If no Event of Default remains uncured beyond any applicable cure period, Tenant
shall have two options to renew (each a “Renewal Option”) this Lease for a
period of sixty (60) months per Renewal Option from the then current Expiration
Date (each a “Renewal Term”) upon the terms and conditions herein set forth.


Each Renewal Option shall be exercised, if at all, by Tenant giving written
notice of exercise (“Renewal Notice”) to Landlord, which must be received by
Landlord not less than twelve (12) months prior to the Expiration Date.  Each
Renewal Option shall be voidable by Landlord if the Renewal Notice is not
received by Landlord on a timely basis.


During each Renewal Term all of the terms, covenants and conditions of this
Lease shall continue to apply, except as specifically otherwise provided herein,
and there shall be no additional right to renew this Lease.


The Base Rent for each Renewal Term shall be determined as follows:


(a)           Not later than thirty (30) calendar days after Landlord receives
the Renewal Notice, Landlord shall deliver to Tenant a notice of the proposed
Base Rent for each month of the Renewal Term (“Landlord’s Rent Notice”).


(b)           Not later than thirty (30) calendar days after receipt of
Landlord’s Rent Notice, Tenant may deliver to Landlord a notice of its proposed
Base Rent for each month of the Renewal Term (“Tenant’s Rent Notice”).  Delivery
of Tenant’s Rent Notice shall be deemed a rejection of Landlord’s Rent
Notice.  If Tenant does not deliver Tenant’ Rent Notice to Landlord in a timely
fashion, then the Base Rent set out in Landlord’s Rent Notice shall be deemed
accepted by both parties.


(c)           Not later than thirty (30) calendar days after receipt of Tenant’s
Rent Notice, Landlord may deliver to Tenant a notice of its acceptance or
rejection of Tenant’s proposed Base Rent.  If Landlord does not deliver notice
of its acceptance or rejection of the Tenant’s proposed Base Rent in a timely
fashion, then Tenant’s proposed Base Rent shall be deemed rejected by Landlord.


(d)           If Landlord rejects Tenant’s proposed Base Rent, then the parties
shall obtain an appraisal of the fair market Base Rent for the Premises prepared
by a member of the American Institute of Real Estate Appraisers (“Appraiser”),
which Appraiser is mutually acceptable to both Landlord and Tenant.  The cost of
the appraisal shall be shared equally by Landlord and Tenant.  The Appraiser’s
determination of the fair market Base Rent for the Renewal Term shall be final
and binding on both parties.


Upon determination of the Base Rent for each month of the Renewal Term, Landlord
shall prepare, and Tenant shall execute within ten (10) calendar days after
receipt, an amendment to the Lease setting out the terms of the renewal.



 
38

--------------------------------------------------------------------------------

 

EXHIBIT G


RIGHT OF FIRST OFFER


Provided no Event of Default remains uncured beyond any applicable notice or
cure period, then prior to leasing to prospective tenants any space in the
Building which becomes available to lease during the Term (in each instance, an
“Option Space”), Landlord shall first offer to lease such Option Space to
Tenant.  Each Option Space shall be offered for lease to Tenant on the same
terms and conditions as Landlord is then offering to third party prospective
tenants (including, without limitation, rent and term).  Tenant shall have five
(5) days from the date of Landlord’s offer to accept Landlord’s terms and
conditions as offered, it being understood that if Tenant does not give Landlord
notice of such acceptance within such five (5) day period, Tenant shall be
deemed to have rejected Landlord’s offer and Landlord shall be free to lease the
Option Space to tenant(s) other than Tenant.  If Tenant accepts Landlord’s offer
within such five (5) day period, Landlord and Tenant shall enter into an
amendment to the Lease incorporating such Option Space as part of the Premises,
provided, however, that if such amendment is not executed and delivered by
Tenant within twenty (20) days after Landlord’s delivery of such document, then
Landlord, in Landlord’s sole discretion, shall be free to lease such Option
Space to tenant(s) other than Tenant.  Notwithstanding the foregoing, Landlord
shall not be obligated to offer any Option Space to Tenant for lease if the Term
hereof (which shall include any renewal term only if the renewal option has been
irrevocably exercised by Tenant) is scheduled to expire within one year after
the date Landlord begins offering to lease such Option Space.
 

 
39

--------------------------------------------------------------------------------

 

EXHIBIT G


CANCELLATION OPTION


If no Event of Default remains uncured beyond any applicable grace or cure
period, Tenant shall have the right to cancel (the “Cancellation Option”) and
terminate this Lease as of the last day of the eighty-sixth (86th) Lease Month,
only (the “Cancellation Date”) provided as conditions of Tenant’s right to
exercise the Cancellation Option, Tenant (a) gives at least nine (9) months’
irrevocable prior written notice to Landlord of exercise of the Cancellation
Option, TIME BEING OF THE ESSENCE AS TO DELIVERY OF SUCH NOTICE AND TERMINATION;
and (b) pays a fee to Landlord in the amount of Two Hundred Fifty Thousand
Dollars ($250,000.00) no later than thirty (30) calendar days prior to the
Cancellation Date.


Should Tenant exercise the Cancellation Option, Tenant hereby agrees to: (a)
continue to perform all of the terms and conditions of the Lease until the
Cancellation Date; (b) enter into a surrender agreement effective as of the
Cancellation Date or, at Landlord’s option, consent to the entry of judgment
immediately awarding possession of the Demised Premises to Landlord with
enforcement of said judgment stayed by its terms until the Cancellation Date;
and (iii) on or before the Cancellation Date, actually vacate the Premises,
leaving same broom clean and in good order and repair, free and clear of liens,
encumbrances and tenancies of any kind and as otherwise required at the end of
the Term of the Lease.



 
40

--------------------------------------------------------------------------------

 

EXHIBIT H




FORM OF LETTER OF CREDIT


[Date]
 


 
To:    [Insert Landlord Name]
c/o Denholtz Management Corp.
1600 St. Georges Avenue
P.O. Box 1234
Rahway, NJ  07065




 
Ladies and Gentlemen:
 
By order of our client [Insert Tenant Name], we hereby establish our irrevocable
Letter of Credit No. _____ in your favor for a sum or sums not to exceed
$________________ (____________ ______________ U.S. Dollars) in the aggregate,
effective immediately.
 
This Letter of Credit shall be payable in immediately available funds in U.S.
Dollars.  Funds under this Letter of Credit are payable to you upon your
presentation of a site draft drawn on us in the form annexed hereto.  All drafts
must be marked :  “Drawn under Letter of Credit No. _______ of [Insert name of
issuing bank].”
 
This Letter of Credit shall expire twelve (12) months from the date hereof, but
is automatically extendable, so that this Letter of Credit shall be
automatically extended, from time to time, without amendment, for one year from
the expiration date hereof and from each and every future expiration date,
unless at least sixty (60) days prior to any expiration date we shall notify you
by certified mail that we elect not to consider this Letter of Credit renewed
for such additional period.
 
This Letter of Credit is transferable and may be transferred one or more
times.  However, no transfer shall be deemed effective unless advice of such
transfer is received by us.
 
We hereby agree to honor each draft drawn under and in compliance with this
Letter of Credit, if duly presented at our offices at
_______________________________, New Jersey or at any other of our offices.
 
This Letter of Credit is subject to the International Standby Practices ISP98,
International Chamber of Commerce Publication No. 590 (1998 edition).
 


 
[INSERT ISSUING BANK NAME]
 


 
By:  _____________________________
 


 
[Annex issuing bank’s form of site draft]
 



 
41

--------------------------------------------------------------------------------

 
